                                               United States Bankruptcy Court
                                                 Northern District of Ohio
In re:                                                                                                     Case No. 03-23293-aih
Arter&Hadden                                                                                               Chapter 7
Petitioning Creditors
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 0647-1                  User: ejone                        Page 1 of 16                         Date Rcvd: Apr 20, 2020
                                      Form ID: 140                       Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Apr 22, 2020.
  NO NOTICES MAILED.

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
cl             +E-mail/Text: amelone@asset-recovery.net Apr 20 2020 22:46:11     Asset Recovery Trust,
                 c/o Stephen E. Auch,   PO Box 4296,   Costa Mesa, CA 92628-4296
                                                                                            TOTAL: 1

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Apr 22, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on April 20, 2020 at the address(es) listed below:
              Alan P DiGirolamo    on behalf of Defendant    Lutheran Hospital adigirolamo@bdblaw.com,
               kdiiorio@bdblaw.com
              Amy L. Good   on behalf of U.S. Trustee     United States Trustee amy.l.good@usdoj.gov
              Barbara Mandell    on behalf of Creditor Dee Ann Murdock bjm@gilbertkelly.com
              Barbara Mandell    on behalf of Debtor    Arter&Hadden bjm@gilbertkelly.com
              Barbara Mandell    on behalf of Defendant     Interinsurance Exchange for the Automobile Club
               bjm@gilbertkelly.com
              Benjamin W. Ogg   on behalf of Defendant     Reliant Services, Inc. bwo@manleydeas.com
              Beth Ann Schenz   on behalf of Creditor     Applied Laser Technologies bkecf@huntington.com
              Brent M Buckley   on behalf of Defendant     The Huntington National Bank buckley@bucklaw.com,
               anderson@buckleyking.com
              Brian A. Bash   on behalf of Interested Party Robert H. Bradford BBash@bakerlaw.com
              Brian A. Bash   on behalf of Interested Party Dennis D. Grant BBash@bakerlaw.com
              Brian A. Bash   on behalf of Interested Party Brian W. FitzSimons BBash@bakerlaw.com
              Brian A. Bash   on behalf of Interested Party Charles L. Perry BBash@bakerlaw.com
              Brian A. Bash   on behalf of Interested Party James M. Groner BBash@bakerlaw.com
              Brian A. Bash   on behalf of Interested Party Donald A. Davies BBash@bakerlaw.com
              Brian A. Bash   on behalf of Interested Party Victor Zanetti, P.C. BBash@bakerlaw.com
              Brian A. Bash   on behalf of Interested Party Richard D. Brooks BBash@bakerlaw.com
              Brian A. Bash   on behalf of Interested Party William L. Rivers BBash@bakerlaw.com
              Brian A. Bash   on behalf of Interested Party Stephen M. Finley BBash@bakerlaw.com
              Brian A. Bash   on behalf of Interested Party Dane Stinson BBash@bakerlaw.com
              Brian A. Bash   on behalf of Interested Party Ed E. Duncan BBash@bakerlaw.com
              Brian A. Bash   on behalf of Interested Party Danny L. Cvetanovich BBash@bakerlaw.com
              Brian A. Bash   on behalf of Interested Party Victor B. Zanetti BBash@bakerlaw.com
              Brian A. Bash   on behalf of Interested Party Robert R. Eblin BBash@bakerlaw.com
              Brian A. Bash   on behalf of Interested Party William L Rivers, PC BBash@bakerlaw.com
              Brian A. Bash   on behalf of Interested Party William Compton, P.C. BBash@bakerlaw.com
              Brian A. Bash   on behalf of Interested Party Daniel A. Bailey BBash@bakerlaw.com
              Brian A. Bash   on behalf of Interested Party D. David Carroll BBash@bakerlaw.com
              Brian A. Bash   on behalf of Interested Party Mark S. Solomon BBash@bakerlaw.com
              Brian A. Bash   on behalf of Interested Party Stephen M Finley, PC BBash@bakerlaw.com
              Brian A. Bash   on behalf of Interested Party Gary S. Batke BBash@bakerlaw.com
              Brian A. Bash   on behalf of Interested Party Michael P. Mahoney BBash@bakerlaw.com
              Brian A. Bash   on behalf of Interested Party J David Washburn, PC BBash@bakerlaw.com
              Brian A. Bash   on behalf of Interested Party     Andrews Kurth LLP BBash@bakerlaw.com
              Brian A. Bash   on behalf of Interested Party Robert R. Dunn BBash@bakerlaw.com
              Brian A. Bash   on behalf of Interested Party R. Stacy Lane BBash@bakerlaw.com
              Brian A. Bash   on behalf of Interested Party Nancy J. Manougian BBash@bakerlaw.com


        03-23293-aih         Doc 2375         FILED 04/22/20            ENTERED 04/23/20 00:16:18                    Page 1 of 18
District/off: 0647-1          User: ejone                  Page 2 of 16                 Date Rcvd: Apr 20, 2020
                              Form ID: 140                 Total Noticed: 1


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Brian A. Bash   on behalf of Interested Party Donald G. Paynter BBash@bakerlaw.com
              Brian A. Bash   on behalf of Interested Party James G. Ryan BBash@bakerlaw.com
              Brian A. Bash   on behalf of Interested Party William A. Adams BBash@bakerlaw.com
              Brian A. Bash   on behalf of Interested Party Katherine B. Bowman BBash@bakerlaw.com
              Brian A. Bash   on behalf of Interested Party William G. Compton BBash@bakerlaw.com
              Brian A. Bash   on behalf of Interested Party Charles L Perry, PC BBash@bakerlaw.com
              Brian A. Bash   on behalf of Interested Party Joseph Hoffman, PC BBash@bakerlaw.com
              Brian A. Bash   on behalf of Interested Party Yvette A. Cox BBash@bakerlaw.com
              Brian A. Bash   on behalf of Interested Party Joseph Hoffman BBash@bakerlaw.com
              Brian A. Bash   on behalf of Interested Party Nick V. Cavalieri BBash@bakerlaw.com
              Brian A. Bash   on behalf of Interested Party Daniel R. Hackett BBash@bakerlaw.com
              Brian A. Bash   on behalf of Interested Party Michael Goodstein BBash@bakerlaw.com
              Brian J. Halligan    on behalf of Defendant    Universal Enterprises, Inc.
               bhalligan@halliganlanglaw.com, VLang@halliganlanglaw.com
              Brian J. Halligan    on behalf of Defendant    RGR Technologies, Inc. bhalligan@halliganlanglaw.com,
               VLang@halliganlanglaw.com
              Brian J. Halligan    on behalf of Defendant Ralph G Ridenour bhalligan@halliganlanglaw.com,
               VLang@halliganlanglaw.com
              Brian Jacob Dilks    cmecf@dilksknopik.com, dilksknopik@ecf.courtdrive.com
              Bruce H Wilson    on behalf of Mediator Bruce H. Wilson BruceWilsonEsq@aol.com
              Bruce J.L. Lowe    on behalf of Defendant    PS Sook, Ltd. blowe@taftlaw.com,
               CLE_Docket_Assist@taftlaw.com;SMcKean@taftlaw.com
              Bruce J.L. Lowe    on behalf of Defendant    The Irvine Company blowe@taftlaw.com,
               CLE_Docket_Assist@taftlaw.com;SMcKean@taftlaw.com
              Bruce J.L. Lowe    on behalf of Defendant    Hamburger Mary’s International LLC blowe@taftlaw.com,
               CLE_Docket_Assist@taftlaw.com;SMcKean@taftlaw.com
              Bruce J.L. Lowe    on behalf of Defendant    Senior Living Enterprises blowe@taftlaw.com,
               CLE_Docket_Assist@taftlaw.com;SMcKean@taftlaw.com
              Bruce J.L. Lowe    on behalf of Creditor    The Irvine Company blowe@taftlaw.com,
               CLE_Docket_Assist@taftlaw.com;SMcKean@taftlaw.com
              Bruce J.L. Lowe    on behalf of Defendant Dr. T. William Evans blowe@taftlaw.com,
               CLE_Docket_Assist@taftlaw.com;SMcKean@taftlaw.com
              Bryan J Farkas    on behalf of Interested Party Gerald Fisher bjfarkas@vorys.com,
               bjfarkas@vorys.com;caujczo@vorys.com;mdwalkuski@vorys.com
              Carl E. Black   on behalf of Attorney     Jones Day ceblack@jonesday.com
              Charles E. Bobinis    on behalf of Plaintiff Marc P. Gertz cbobinis@bobinis.com
              Charles E. Bobinis    on behalf of Trustee Marc P. Gertz cbobinis@bobinis.com
              Christine M Pierpont    on behalf of Defendant Thomas E. McClendon cpierpont@ssd.com
              Christine M Pierpont    on behalf of Defendant Thomas E. McClendon, P.C. cpierpont@ssd.com
              Christine M Pierpont    on behalf of Defendant    HBR Technologies cpierpont@ssd.com
              Christopher A Conley    on behalf of Defendant John Workman cconley@campbellwoods.com
              Christopher A Conley    on behalf of Defendant    Workman & Sons Plumbing, LLC
               cconley@campbellwoods.com
              Christopher J. Freeman    on behalf of Creditor Erika Peterson chris@chrisfreemanlaw.com,
               cjf@standardlegal.com;freemancr86886@notify.bestcase.com
              Christopher W Peer    on behalf of Creditor    St. Paul Surplus Lines Insurance Company
               cpeer@wickenslaw.com, docket@wickenslaw.com;mmccarty@wickenslaw.com
              Christopher W Peer    on behalf of Defendant    Sikorsky Aircraft cpeer@wickenslaw.com,
               docket@wickenslaw.com;mmccarty@wickenslaw.com
              Christopher W Peer    on behalf of Creditor    Carrier Corporation cpeer@wickenslaw.com,
               docket@wickenslaw.com;mmccarty@wickenslaw.com
              Christopher W Peer    on behalf of Creditor    Nutmeg Insurance Company cpeer@wickenslaw.com,
               docket@wickenslaw.com;mmccarty@wickenslaw.com
              Christopher W Peer    on behalf of Creditor    Hamilton Sundstrand cpeer@wickenslaw.com,
               docket@wickenslaw.com;mmccarty@wickenslaw.com
              Christopher W Peer    on behalf of Defendant    Hamilton Sundstrand cpeer@wickenslaw.com,
               docket@wickenslaw.com;mmccarty@wickenslaw.com
              Christopher W Peer    on behalf of Defendant    United Technologies Corporation
               cpeer@wickenslaw.com, docket@wickenslaw.com;mmccarty@wickenslaw.com
              Christopher W Peer    on behalf of Creditor    Sikorsky Aircraft cpeer@wickenslaw.com,
               docket@wickenslaw.com;mmccarty@wickenslaw.com
              Christopher W Peer    on behalf of Creditor Thomas V. Chema cpeer@wickenslaw.com,
               docket@wickenslaw.com;mmccarty@wickenslaw.com
              Christopher W Peer    on behalf of Creditor    Columbia Casualty Company cpeer@wickenslaw.com,
               docket@wickenslaw.com;mmccarty@wickenslaw.com
              Christopher W Peer    on behalf of Creditor    St. Paul Surplus Lines Insurance Co.
               cpeer@wickenslaw.com, docket@wickenslaw.com;mmccarty@wickenslaw.com
              Christopher W Peer    on behalf of Defendant    Otis Elevator Company cpeer@wickenslaw.com,
               docket@wickenslaw.com;mmccarty@wickenslaw.com
              Christopher W Peer    on behalf of Creditor    Steadfast Insurance Company cpeer@wickenslaw.com,
               docket@wickenslaw.com;mmccarty@wickenslaw.com
              Christopher W Peer    on behalf of Defendant    Pratt & Whitney cpeer@wickenslaw.com,
               docket@wickenslaw.com;mmccarty@wickenslaw.com
              Christopher W Peer    on behalf of Creditor    Otis Elevator Company cpeer@wickenslaw.com,
               docket@wickenslaw.com;mmccarty@wickenslaw.com
              Christopher W Peer    on behalf of Defendant    Carrier Corproation cpeer@wickenslaw.com,
               docket@wickenslaw.com;mmccarty@wickenslaw.com



     03-23293-aih      Doc 2375      FILED 04/22/20       ENTERED 04/23/20 00:16:18           Page 2 of 18
District/off: 0647-1          User: ejone                  Page 3 of 16                 Date Rcvd: Apr 20, 2020
                              Form ID: 140                 Total Noticed: 1


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Christopher W Peer    on behalf of Defendant    St. Paul Surplus Lines Insurance Company
               cpeer@wickenslaw.com, docket@wickenslaw.com;mmccarty@wickenslaw.com
              Christopher W Peer    on behalf of Creditor    Pratt & Whitney cpeer@wickenslaw.com,
               docket@wickenslaw.com;mmccarty@wickenslaw.com
              Christopher W Peer    on behalf of Defendant    Nutmeg Insurance Company cpeer@wickenslaw.com,
               docket@wickenslaw.com;mmccarty@wickenslaw.com
              Christopher W Peer    on behalf of Creditor    United Technologies Corporation cpeer@wickenslaw.com,
               docket@wickenslaw.com;mmccarty@wickenslaw.com
              Christopher W Peer    on behalf of Defendant    Columbia Casualty Company cpeer@wickenslaw.com,
               docket@wickenslaw.com;mmccarty@wickenslaw.com
              Christopher W Peer    on behalf of Defendant Thomas V. Chema cpeer@wickenslaw.com,
               docket@wickenslaw.com;mmccarty@wickenslaw.com
              Craig A. Smith   on behalf of Defendant     JRP Consulting Corp smith@ghjlaw.com
              Daniel A DeMarco    on behalf of Creditor    Main Street Partners Funding, L.P.
               dademarco@hahnlaw.com, cmbeitel@hahnlaw.com
              Daniel J. Wenstrup    on behalf of Claimant    Estate of Ronald E. Pump djw@heiswenstrup.com,
               msw@heiswenstrup.com
              Darrell A. Clay    on behalf of Interested Party Nick V. Cavalieri dclay@walterhav.com,
               rdunlap@walterhav.com
              Darrell A. Clay    on behalf of Defendant James G. Ryan dclay@walterhav.com, rdunlap@walterhav.com
              Darrell A. Clay    on behalf of Interested Party Dane Stinson dclay@walterhav.com,
               rdunlap@walterhav.com
              Darrell A. Clay    on behalf of Interested Party Donald G. Paynter dclay@walterhav.com,
               rdunlap@walterhav.com
              Darrell A. Clay    on behalf of Defendant Donald G. Paynter dclay@walterhav.com,
               rdunlap@walterhav.com
              Darrell A. Clay    on behalf of Interested Party Joseph Hoffman dclay@walterhav.com,
               rdunlap@walterhav.com
              Darrell A. Clay    on behalf of Interested Party Victor B. Zanetti dclay@walterhav.com,
               rdunlap@walterhav.com
              Darrell A. Clay    on behalf of Defendant Danny L. Cvetanovich dclay@walterhav.com,
               rdunlap@walterhav.com
              Darrell A. Clay    on behalf of Interested Party Gary S. Batke dclay@walterhav.com,
               rdunlap@walterhav.com
              Darrell A. Clay    on behalf of Interested Party Charles L Perry, PC dclay@walterhav.com,
               rdunlap@walterhav.com
              Darrell A. Clay    on behalf of Defendant R. Stacy Lane dclay@walterhav.com, rdunlap@walterhav.com
              Darrell A. Clay    on behalf of Interpleader Danny L. Cvetanovich dclay@walterhav.com,
               rdunlap@walterhav.com
              Darrell A. Clay    on behalf of Interested Party William Compton, P.C. dclay@walterhav.com,
               rdunlap@walterhav.com
              Darrell A. Clay    on behalf of Interested Party Katherine B. Bowman dclay@walterhav.com,
               rdunlap@walterhav.com
              Darrell A. Clay    on behalf of Interested Party William L Rivers, PC dclay@walterhav.com,
               rdunlap@walterhav.com
              Darrell A. Clay    on behalf of Interested Party Robert H. Bradford dclay@walterhav.com,
               rdunlap@walterhav.com
              Darrell A. Clay    on behalf of Defendant James M. Groner dclay@walterhav.com,
               rdunlap@walterhav.com
              Darrell A. Clay    on behalf of Defendant    Bailey Cavalieri, LLC dclay@walterhav.com,
               rdunlap@walterhav.com
              Darrell A. Clay    on behalf of Defendant Nick V. Cavalieri dclay@walterhav.com,
               rdunlap@walterhav.com
              Darrell A. Clay    on behalf of Defendant Michael Goodstein dclay@walterhav.com,
               rdunlap@walterhav.com
              Darrell A. Clay    on behalf of Interested Party R. Stacy Lane dclay@walterhav.com,
               rdunlap@walterhav.com
              Darrell A. Clay    on behalf of Defendant D. David Carroll dclay@walterhav.com,
               rdunlap@walterhav.com
              Darrell A. Clay    on behalf of Defendant Robert R. Eblin dclay@walterhav.com,
               rdunlap@walterhav.com
              Darrell A. Clay    on behalf of Interested Party Charles L. Perry dclay@walterhav.com,
               rdunlap@walterhav.com
              Darrell A. Clay    on behalf of Defendant Yvette A. Cox dclay@walterhav.com, rdunlap@walterhav.com
              Darrell A. Clay    on behalf of Defendant Dennis D. Grant dclay@walterhav.com,
               rdunlap@walterhav.com
              Darrell A. Clay    on behalf of Defendant Donald A. Davies dclay@walterhav.com,
               rdunlap@walterhav.com
              Darrell A. Clay    on behalf of Defendant Katherine B. Bowman dclay@walterhav.com,
               rdunlap@walterhav.com
              Darrell A. Clay    on behalf of Defendant Gary S. Batke dclay@walterhav.com, rdunlap@walterhav.com
              Darrell A. Clay    on behalf of Defendant Robert R. Dunn dclay@walterhav.com,
               rdunlap@walterhav.com
              Darrell A. Clay    on behalf of Interested Party James M. Groner dclay@walterhav.com,
               rdunlap@walterhav.com
              Darrell A. Clay    on behalf of Interested Party    Bailey Cavalieri, LLC dclay@walterhav.com,
               rdunlap@walterhav.com



     03-23293-aih      Doc 2375      FILED 04/22/20       ENTERED 04/23/20 00:16:18           Page 3 of 18
District/off: 0647-1         User: ejone                Page 4 of 16                 Date Rcvd: Apr 20, 2020
                             Form ID: 140               Total Noticed: 1


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Darrell A. Clay   on behalf of Interested Party Danny L. Cvetanovich dclay@walterhav.com,
               rdunlap@walterhav.com
              Darrell A. Clay   on behalf of Defendant William A. Adams dclay@walterhav.com,
               rdunlap@walterhav.com
              Darrell A. Clay   on behalf of Interested Party Donald A. Davies dclay@walterhav.com,
               rdunlap@walterhav.com
              Darrell A. Clay   on behalf of Interested Party Robert R. Eblin dclay@walterhav.com,
               rdunlap@walterhav.com
              Darrell A. Clay   on behalf of Interested Party Ed E. Duncan dclay@walterhav.com,
               rdunlap@walterhav.com
              Darrell A. Clay   on behalf of Defendant Nancy J. Manougian dclay@walterhav.com,
               rdunlap@walterhav.com
              Darrell A. Clay   on behalf of Interested Party Nancy J. Manougian dclay@walterhav.com,
               rdunlap@walterhav.com
              Darrell A. Clay   on behalf of Defendant Dane Stinson dclay@walterhav.com, rdunlap@walterhav.com
              Darrell A. Clay   on behalf of Defendant Richard D. Brooks dclay@walterhav.com,
               rdunlap@walterhav.com
              Darrell A. Clay   on behalf of Defendant Daniel A. Bailey dclay@walterhav.com,
               rdunlap@walterhav.com
              Darrell A. Clay   on behalf of Interested Party Michael Goodstein dclay@walterhav.com,
               rdunlap@walterhav.com
              Darrell A. Clay   on behalf of Interested Party William A. Adams dclay@walterhav.com,
               rdunlap@walterhav.com
              Darrell A. Clay   on behalf of Interested Party Stephen M. Finley dclay@walterhav.com,
               rdunlap@walterhav.com
              Darrell A. Clay   on behalf of Defendant Daniel R. Hackett dclay@walterhav.com,
               rdunlap@walterhav.com
              Darrell A. Clay   on behalf of Interested Party Victor Zanetti, P.C. dclay@walterhav.com,
               rdunlap@walterhav.com
              Darrell A. Clay   on behalf of Interested Party Daniel A. Bailey dclay@walterhav.com,
               rdunlap@walterhav.com
              Darrell A. Clay   on behalf of Interested Party Richard D. Brooks dclay@walterhav.com,
               rdunlap@walterhav.com
              Darrell A. Clay   on behalf of Interested Party James G. Ryan dclay@walterhav.com,
               rdunlap@walterhav.com
              Darrell A. Clay   on behalf of Interested Party Brian W. FitzSimons dclay@walterhav.com,
               rdunlap@walterhav.com
              Darrell A. Clay   on behalf of Defendant Michael P. Mahoney dclay@walterhav.com,
               rdunlap@walterhav.com
              Darrell A. Clay   on behalf of Interested Party J David Washburn, PC dclay@walterhav.com,
               rdunlap@walterhav.com
              Darrell A. Clay   on behalf of Interested Party D. David Carroll dclay@walterhav.com,
               rdunlap@walterhav.com
              Darrell A. Clay   on behalf of Interested Party Michael P. Mahoney dclay@walterhav.com,
               rdunlap@walterhav.com
              Darrell A. Clay   on behalf of Interested Party Mark S. Solomon dclay@walterhav.com,
               rdunlap@walterhav.com
              Darrell A. Clay   on behalf of Interested Party William L. Rivers dclay@walterhav.com,
               rdunlap@walterhav.com
              Darrell A. Clay   on behalf of Interested Party Robert R. Dunn dclay@walterhav.com,
               rdunlap@walterhav.com
              Darrell A. Clay   on behalf of Interested Party Yvette A. Cox dclay@walterhav.com,
               rdunlap@walterhav.com
              Darrell A. Clay   on behalf of Interested Party Joseph Hoffman, PC dclay@walterhav.com,
               rdunlap@walterhav.com
              Darrell A. Clay   on behalf of Interested Party Daniel R. Hackett dclay@walterhav.com,
               rdunlap@walterhav.com
              Darrell A. Clay   on behalf of Interested Party William G. Compton dclay@walterhav.com,
               rdunlap@walterhav.com
              Darrell A. Clay   on behalf of Interested Party Stephen M Finley, PC dclay@walterhav.com,
               rdunlap@walterhav.com
              Darrell A. Clay   on behalf of Interested Party Dennis D. Grant dclay@walterhav.com,
               rdunlap@walterhav.com
              David H. Wallace    on behalf of Defendant Thomas G. Loeffler dwallace@taftlaw.com,
               esleva@taftlaw.com;docket@taftlaw.com;mzbiegien@taftlaw.com
              David O. Simon   on behalf of Defendant    CGM Group, LLC david@simonlpa.com
              David S. Blocker    on behalf of Defendant Ron Nowak dblocker@sonkinkoberna.com
              David S. Blocker    on behalf of Defendant   Masimo Corporation dblocker@sonkinkoberna.com
              Demetrios P Koutrodimos    on behalf of Defendant    Yarrow Financial Services
               jkoutrodimos@primcapital.com
              Dennis Niermann     on behalf of Defendant   RGR Technologies, Inc. dennis@niermannlaw.com
              Dennis Niermann     on behalf of Defendant Ralph G Ridenour dennis@niermannlaw.com
              Dennis Niermann     on behalf of Defendant   Universal Enterprises, Inc. dennis@niermannlaw.com
              Dennis Joseph Bartek    on behalf of Defendant    Nidek, Inc. djbartek@aol.com,
               assist@barteklawoffice.com
              Diana M. Thimmig    on behalf of Interested Party William S. Davis dthimmig@ralaw.com,
               jvarhola@ralaw.com



     03-23293-aih      Doc 2375     FILED 04/22/20     ENTERED 04/23/20 00:16:18          Page 4 of 18
District/off: 0647-1          User: ejone                  Page 5 of 16                 Date Rcvd: Apr 20, 2020
                              Form ID: 140                 Total Noticed: 1


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Diana M. Thimmig    on behalf of Interested Party John Tate dthimmig@ralaw.com,
               jvarhola@ralaw.com
              Diana M. Thimmig    on behalf of Interested Party Gerald Fisher dthimmig@ralaw.com,
               jvarhola@ralaw.com
              Diana M. Thimmig    on behalf of Interested Party Ronald Warner dthimmig@ralaw.com,
               jvarhola@ralaw.com
              Diana M. Thimmig    on behalf of Interested Party Jay Davis dthimmig@ralaw.com,
               jvarhola@ralaw.com
              Diana M. Thimmig    on behalf of Interested Party Deborah Feldman dthimmig@ralaw.com,
               jvarhola@ralaw.com
              Diana M. Thimmig    on behalf of Interested Party David Decker dthimmig@ralaw.com,
               jvarhola@ralaw.com
              Diana M. Thimmig    on behalf of Interested Party Wayne Grajewski dthimmig@ralaw.com,
               jvarhola@ralaw.com
              Diana M. Thimmig    on behalf of Interested Party David Whitten dthimmig@ralaw.com,
               jvarhola@ralaw.com
              Diana M. Thimmig    on behalf of Interested Party William C. Staley dthimmig@ralaw.com,
               jvarhola@ralaw.com
              Diana M. Thimmig    on behalf of Interested Party Harriet Welch dthimmig@ralaw.com,
               jvarhola@ralaw.com
              E Jane Taylor    on behalf of Defendant Mahammed Jamjoon johnguy@neo.rr.com
              E. Mark Young    on behalf of Creditor    VMG Building myoung@beneschlaw.com,
               docket@beneschlaw.com;ttreece@beneschlaw.com
              E. Mark Young    on behalf of Defendant    Hesperia Medical Building, a California Limited
               Partnership myoung@beneschlaw.com, docket@beneschlaw.com;ttreece@beneschlaw.com
              E. Mark Young    on behalf of Defendant    Rialto Medical Building, a California Limited
               Partnership myoung@beneschlaw.com, docket@beneschlaw.com;ttreece@beneschlaw.com
              E. Mark Young    on behalf of Creditor    Hesperia Medical Building myoung@beneschlaw.com,
               docket@beneschlaw.com;ttreece@beneschlaw.com
              E. Mark Young    on behalf of Defendant    Cape Cod West, a California General Partnership
               myoung@beneschlaw.com, docket@beneschlaw.com;ttreece@beneschlaw.com
              E. Mark Young    on behalf of Defendant    Hauch Medical Building II, a California Limited
               Partnership myoung@beneschlaw.com, docket@beneschlaw.com;ttreece@beneschlaw.com
              E. Mark Young    on behalf of Defendant    Lake Shore Colonial Apartments, Inc.
               myoung@beneschlaw.com, docket@beneschlaw.com;ttreece@beneschlaw.com
              E. Mark Young    on behalf of Defendant    Pacific Physician Properties, a California General
               Partnership myoung@beneschlaw.com, docket@beneschlaw.com;ttreece@beneschlaw.com
              E. Mark Young    on behalf of Creditor    Cape Cod West myoung@beneschlaw.com,
               docket@beneschlaw.com;ttreece@beneschlaw.com
              E. Mark Young    on behalf of Defendant    VMG Building, a California General Partnership
               myoung@beneschlaw.com, docket@beneschlaw.com;ttreece@beneschlaw.com
              E. Mark Young    on behalf of Creditor    Hauch Medical Building II myoung@beneschlaw.com,
               docket@beneschlaw.com;ttreece@beneschlaw.com
              E. Mark Young    on behalf of Creditor    Rialto Medical Building myoung@beneschlaw.com,
               docket@beneschlaw.com;ttreece@beneschlaw.com
              E. Mark Young    on behalf of Creditor    Pacific Physician Properties myoung@beneschlaw.com,
               docket@beneschlaw.com;ttreece@beneschlaw.com
              E. Mark Young    on behalf of Defendant Dr. Gary L. Groves, M.D. myoung@beneschlaw.com,
               docket@beneschlaw.com;ttreece@beneschlaw.com
              E. Mark Young    on behalf of Creditor    Aspen Medical Building myoung@beneschlaw.com,
               docket@beneschlaw.com;ttreece@beneschlaw.com
              E. Mark Young    on behalf of Defendant Elias George Koury myoung@beneschlaw.com,
               docket@beneschlaw.com;ttreece@beneschlaw.com
              E. Mark Young    on behalf of Creditor    Fontana Medical Plaza myoung@beneschlaw.com,
               docket@beneschlaw.com;ttreece@beneschlaw.com
              E. Mark Young    on behalf of Defendant    Aspen Medical Building, a California Limited Partnership
               myoung@beneschlaw.com, docket@beneschlaw.com;ttreece@beneschlaw.com
              E. Mark Young    on behalf of Defendant    Fontana Medical Plaza, a California General Partnership
               myoung@beneschlaw.com, docket@beneschlaw.com;ttreece@beneschlaw.com
              Eric T. Ray   on behalf of Defendant     Compass Bank eray@balch.com, rmjohnson@balch.com
              Eric T. Ray   on behalf of Creditor     Compass Bank eray@balch.com, rmjohnson@balch.com
              Eugene L. Matan    on behalf of Defendant Sandra E. Patton, ematan@mgwlaw.com
              Gregory A. Whittmore    on behalf of Creditor Stanley V Graff kearsage@msn.com
              Gregory A. Whittmore    on behalf of Respondent Richard L Hayden kearsage@msn.com
              Gregory M. Salvato    on behalf of Defendant    Rialto Medical Building, a California Limited
               Partnership Calendar@Salvatolawoffices.com,
               Gsalvato@salvatolawoffices.com;gsalvato@ecf.inforuptcy.com
              Gregory M. Salvato    on behalf of Defendant    Hauch Medical Building II, a California Limited
               Partnership Calendar@Salvatolawoffices.com,
               Gsalvato@salvatolawoffices.com;gsalvato@ecf.inforuptcy.com
              Gregory M. Salvato    on behalf of Defendant    VMG Building, a California General Partnership
               Calendar@Salvatolawoffices.com, Gsalvato@salvatolawoffices.com;gsalvato@ecf.inforuptcy.com
              Gregory M. Salvato    on behalf of Defendant    Aspen Medical Building, a California Limited
               Partnership Calendar@Salvatolawoffices.com,
               Gsalvato@salvatolawoffices.com;gsalvato@ecf.inforuptcy.com
              Gregory M. Salvato    on behalf of Defendant    Cape Cod West, a California General Partnership
               Calendar@Salvatolawoffices.com, Gsalvato@salvatolawoffices.com;gsalvato@ecf.inforuptcy.com



     03-23293-aih      Doc 2375      FILED 04/22/20       ENTERED 04/23/20 00:16:18           Page 5 of 18
District/off: 0647-1          User: ejone                  Page 6 of 16                 Date Rcvd: Apr 20, 2020
                              Form ID: 140                 Total Noticed: 1


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Gregory M. Salvato    on behalf of Defendant    Fontana Medical Plaza, a California General
               Partnership Calendar@Salvatolawoffices.com,
               Gsalvato@salvatolawoffices.com;gsalvato@ecf.inforuptcy.com
              Gregory M. Salvato    on behalf of Defendant    Pacific Physician Properties, a California General
               Partnership Calendar@Salvatolawoffices.com,
               Gsalvato@salvatolawoffices.com;gsalvato@ecf.inforuptcy.com
              Gregory M. Salvato    on behalf of Creditor    Aspen Medical Building
               Calendar@Salvatolawoffices.com, Gsalvato@salvatolawoffices.com;gsalvato@ecf.inforuptcy.com
              Gregory M. Salvato    on behalf of Defendant    Hesperia Medical Building, a California Limited
               Partnership Calendar@Salvatolawoffices.com,
               Gsalvato@salvatolawoffices.com;gsalvato@ecf.inforuptcy.com
              Harry W. Greenfield    on behalf of Creditor    Banc One Leasing Corporation
               hgreenfield@bernsteinlaw.com, lyoung@bernsteinlaw.com
              Harry W. Greenfield    on behalf of Creditor    The Huntington National Bank
               hgreenfield@bernsteinlaw.com, lyoung@bernsteinlaw.com
              Harry W. Greenfield    on behalf of Creditor    Bank One, N.A. hgreenfield@bernsteinlaw.com,
               lyoung@bernsteinlaw.com
              Hema Steele     on behalf of Defendant    Senior Living Enterprises steele.hema@dol.gov,
               sol.clev.docket@usdol.onmicrosoft.com
              Irving B. Sugerman    on behalf of Plaintiff Marc P. Gertz ibsugerman@brouse.com, agaul@brouse.com
              Irving B. Sugerman    on behalf of Trustee Marc P. Gertz ibsugerman@brouse.com, agaul@brouse.com
              J Douglas Drushal    on behalf of Mediator J Douglas Drushal ddrushal@ccj.com, lehman@ccj.com
              James A. Hogan    on behalf of Defendant    Diamond Brothers Five Partnership, L.P.
               jahogan@vssp.com, mjsutter@vssp.com
              James C Harman    on behalf of Creditor    Orange County Treasurer-Tax Collector
               jamesharman@coco.ocgov.com
              James L McCrystal, Jr    on behalf of Mediator James L. McCrystal, Jr. mccrystal@bqmlaw.com,
               malachin@bqmlaw.com
              James R. Russell    on behalf of Counter-Defendant Marc P. Gertz JRRussell@Goldman-Rosen.com,
               carolynn@goldman-rosen.com
              James R. Russell    on behalf of Trustee Marc P. Gertz JRRussell@Goldman-Rosen.com,
               carolynn@goldman-rosen.com
              James R. Russell    on behalf of Plaintiff Marc P. Gertz JRRussell@Goldman-Rosen.com,
               carolynn@goldman-rosen.com
              Janet A. Shapiro    on behalf of Defendant John H. Tillotson, Jr. jshapiro@shapirolawfirm.com
              Janet A. Shapiro    on behalf of Defendant    Interinsurance Exchange for the Automobile Club
               jshapiro@shapirolawfirm.com
              Janet A. Shapiro    on behalf of Defendant    Tillotson Enterprises, LLC jshapiro@shapirolawfirm.com
              Janet A. Shapiro    on behalf of Defendant    Velaszuez, Inc. jshapiro@shapirolawfirm.com
              Janet A. Shapiro    on behalf of Defendant    Interinsurance Exchange of the Automobile Club
               jshapiro@shapirolawfirm.com
              Janet A. Shapiro    on behalf of Defendant Haydee V. Tillotson jshapiro@shapirolawfirm.com
              Janet A. Shapiro    on behalf of Defendant Erik M. Tillotson jshapiro@shapirolawfirm.com
              Jayne L. Jakubaitis    on behalf of 3rd Party Plaintiff Jayne L. Jakubaitis jljak@sbcglobal.net
              Jean R. Robertson    on behalf of Accountant    ParenteBeard LLC jean@kdglegal.com,
               5footjean@gmail.com
              Jean R. Robertson    on behalf of Accountant    Parente Randolph, LLC jean@kdglegal.com,
               5footjean@gmail.com
              Jeff P. Prostok    on behalf of Defendant    Engenium Corporation jpp@forsheyprostok.com,
               dkircher@forsheyprostok.com
              Jeff P. Prostok    on behalf of Defendant Gus Stearns jpp@forsheyprostok.com,
               dkircher@forsheyprostok.com
              Jeffrey C. Toole    on behalf of Creditor    Bank One, N.A. jtoole@bernsteinlaw.com,
               lyoung@bernsteinlaw.com
              Jeffrey C. Toole    on behalf of Plaintiff    JPMORGAN CHASE BANK, N.A. successor by merger to BANK
               ONE, NA jtoole@bernsteinlaw.com, lyoung@bernsteinlaw.com
              Jeffrey C. Toole    on behalf of Creditor    The Huntington National Bank jtoole@bernsteinlaw.com,
               lyoung@bernsteinlaw.com
              Jeffrey C. Toole    on behalf of Creditor    Banc One Leasing Corporation jtoole@bernsteinlaw.com,
               lyoung@bernsteinlaw.com
              Jeffrey C. Toole    on behalf of Plaintiff    THE HUNTINGTON NATIONAL BANK jtoole@bernsteinlaw.com,
               lyoung@bernsteinlaw.com
              Jeffrey C. Toole    on behalf of Creditor    JPMorgan Chase Bank, NA (successor by merger to Bank
               One, NA (principle office (Columbus)) jtoole@bernsteinlaw.com, lyoung@bernsteinlaw.com
              Jeffrey M. Levinson    on behalf of Interested Party    International Coffee & Tea, LLC
               jml@jml-legal.com
              Jeffrey M. Levinson    on behalf of Defendant    International Coffee & Tea LLC jml@jml-legal.com
              Jeffrey M. Levinson    on behalf of Defendant    Translogic Technology, Inc. jml@jml-legal.com
              Jeffrey W Krueger    on behalf of Defendant    Pfizer, Inc. jwkrueger@jwk-law.com
              Jeffrey W Krueger    on behalf of Defendant    American Optical Corp jwkrueger@jwk-law.com
              Jesse S. Vogtle, Jr.,    on behalf of Creditor    Compass Bank jvogtle@balch.com,
               wkincaid@balch.com
              Jessica E Price    on behalf of Defendant    Glendale Nissan, Inc. jprice@brouse.com,
               tpalcic@brouse.com
              Joel K Dayton    on behalf of Defendant David Crockett, CPA jdayton@bmsa.com,
               lnodo@ecf.courtdrive.com
              Joel K Dayton    on behalf of Defendant Capt. David Crockett jdayton@bmsa.com,
               lnodo@ecf.courtdrive.com


     03-23293-aih      Doc 2375      FILED 04/22/20       ENTERED 04/23/20 00:16:18           Page 6 of 18
District/off: 0647-1          User: ejone                 Page 7 of 16                 Date Rcvd: Apr 20, 2020
                              Form ID: 140                Total Noticed: 1


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Johannes S. Kingma   on behalf of Interested Party Mark T. Palin jkingma@carlockcopeland.com,
               gstanton@carlockcopeland.com
              Johannes S. Kingma   on behalf of Interested Party Steven L. Krongold jkingma@carlockcopeland.com,
               gstanton@carlockcopeland.com
              John A. Heer   on behalf of    Thomas R. Eby, Co., Inc. jheer@walterhav.com
              John D Sayre   on behalf of Defendant Stephen M Finley, PC sayre@nicola.com
              John D Sayre   on behalf of Defendant Mark S. Solomon sayre@nicola.com
              John D Sayre   on behalf of Defendant J. David Washburn sayre@nicola.com
              John D Sayre   on behalf of Defendant William G. Compton sayre@nicola.com
              John D Sayre   on behalf of Defendant J David Washburn, PC sayre@nicola.com
              John D Sayre   on behalf of Defendant William L. Rivers sayre@nicola.com
              John D Sayre   on behalf of Defendant Robert H. Bradford sayre@nicola.com
              John D Sayre   on behalf of Defendant William Compton, P.C. sayre@nicola.com
              John D Sayre   on behalf of Defendant Stephen M. Finley sayre@nicola.com
              John D Sayre   on behalf of Defendant   MIMFlow Technologies, LLC successor in merger to Au Parts
               Co., Inc sayre@nicola.com
              John D Sayre   on behalf of Defendant Joseph Hoffman sayre@nicola.com
              John D Sayre   on behalf of Defendant William Rivers, P.C. sayre@nicola.com
              John D Sayre   on behalf of Defendant Charles L. Perry, P.C. sayre@nicola.com
              John D Sayre   on behalf of Defendant Joseph Hoffman, PC sayre@nicola.com
              John D Sayre   on behalf of Defendant Victor B. Zanetti sayre@nicola.com
              John D Sayre   on behalf of Defendant Victor Zanetti, P.C. sayre@nicola.com
              John D Sayre   on behalf of Defendant Charles L. Perry sayre@nicola.com
              John F. McCaffrey   on behalf of Defendant Lawrence Gesner jfm@paladin-law.com,
               bnolan@paladin-law.com
              John F. McCaffrey   on behalf of Defendant J. Michael Tibbals jfm@paladin-law.com,
               bnolan@paladin-law.com
              John F. McCaffrey   on behalf of Defendant Jill Draffin jfm@paladin-law.com,
               bnolan@paladin-law.com
              John F. McCaffrey   on behalf of Defendant Jerry Moore jfm@paladin-law.com,
               bnolan@paladin-law.com
              John F. McCaffrey   on behalf of Defendant   Non-Settling Defendants jfm@paladin-law.com,
               bnolan@paladin-law.com
              John F. McCaffrey   on behalf of Defendant Daniel A. Bailey jfm@paladin-law.com,
               bnolan@paladin-law.com
              John F. McCaffrey   on behalf of Defendant Philip M. Horowitz jfm@paladin-law.com,
               bnolan@paladin-law.com
              John F. McCaffrey   on behalf of Defendant Danny Cvetanovich jfm@paladin-law.com,
               bnolan@paladin-law.com
              John F. McCaffrey   on behalf of Defendant Daniel Bailey jfm@paladin-law.com,
               bnolan@paladin-law.com
              John F. McCaffrey   on behalf of Defendant Victor B. Zanetti jfm@paladin-law.com,
               bnolan@paladin-law.com
              John F. McCaffrey   on behalf of Defendant John James jfm@paladin-law.com,
               bnolan@paladin-law.com
              John F. McCaffrey   on behalf of Defendant Stephen Ellis jfm@paladin-law.com,
               bnolan@paladin-law.com
              John F. McCaffrey   on behalf of Defendant Ronald Warner jfm@paladin-law.com,
               bnolan@paladin-law.com
              John F. McCaffrey   on behalf of Defendant William Stavole jfm@paladin-law.com,
               bnolan@paladin-law.com
              John F. McCaffrey   on behalf of Interested Party   Executive and Management Committee Members
               jfm@paladin-law.com, bnolan@paladin-law.com
              John F. McCaffrey   on behalf of Defendant Kim W. West jfm@paladin-law.com,
               bnolan@paladin-law.com
              John F. McCaffrey   on behalf of Defendant Lawrence H. Gesner jfm@paladin-law.com,
               bnolan@paladin-law.com
              John F. McCaffrey   on behalf of Defendant Philip Horowitz jfm@paladin-law.com,
               bnolan@paladin-law.com
              John F. McCaffrey   on behalf of Defendant Hugh M. Stanley, Jr. jfm@paladin-law.com,
               bnolan@paladin-law.com
              John F. McCaffrey   on behalf of Defendant Mark S. Solomon jfm@paladin-law.com,
               bnolan@paladin-law.com
              John F. McCaffrey   on behalf of Defendant Victor Zanetti jfm@paladin-law.com,
               bnolan@paladin-law.com
              John F. McCaffrey   on behalf of Defendant Stephen LaCount jfm@paladin-law.com,
               bnolan@paladin-law.com
              John F. McCaffrey   on behalf of Defendant Kim West jfm@paladin-law.com, bnolan@paladin-law.com
              John F. McCaffrey   on behalf of Defendant ron warner jfm@paladin-law.com,
               bnolan@paladin-law.com
              John F. McCaffrey   on behalf of Defendant Harry Cornett jfm@paladin-law.com,
               bnolan@paladin-law.com
              John F. McCaffrey   on behalf of Defendant John E. James jfm@paladin-law.com,
               bnolan@paladin-law.com
              John F. McCaffrey   on behalf of Defendant J. Michael Tibbals jfm@paladin-law.com,
               bnolan@paladin-law.com
              John F. McCaffrey   on behalf of Defendant Stephen C. Ellis jfm@paladin-law.com,
               bnolan@paladin-law.com


     03-23293-aih      Doc 2375     FILED 04/22/20       ENTERED 04/23/20 00:16:18          Page 7 of 18
District/off: 0647-1         User: ejone                  Page 8 of 16                 Date Rcvd: Apr 20, 2020
                             Form ID: 140                 Total Noticed: 1


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              John F. McCaffrey    on behalf of Defendant Frank A. LaManna jfm@paladin-law.com,
               bnolan@paladin-law.com
              John F. McCaffrey    on behalf of Defendant Ron Warner jfm@paladin-law.com,
               bnolan@paladin-law.com
              John F. McCaffrey    on behalf of Defendant Jerry A. Moore jfm@paladin-law.com,
               bnolan@paladin-law.com
              John F. McCaffrey    on behalf of Defendant Danny L. Cvetanovich jfm@paladin-law.com,
               bnolan@paladin-law.com
              John F. McCaffrey    on behalf of Defendant Mark Solomon jfm@paladin-law.com,
               bnolan@paladin-law.com
              John F. McCaffrey    on behalf of Defendant Joseph Hoffman jfm@paladin-law.com,
               bnolan@paladin-law.com
              John F. McCaffrey    on behalf of Defendant Stephen H. LaCount jfm@paladin-law.com,
               bnolan@paladin-law.com
              John F. McCaffrey    on behalf of Defendant William J Stavole jfm@paladin-law.com,
               bnolan@paladin-law.com
              John F. McCaffrey    on behalf of Defendant Harry D. Cornett, Jr. jfm@paladin-law.com,
               bnolan@paladin-law.com
              John F. McCaffrey    on behalf of Defendant Hugh Stanley jfm@paladin-law.com,
               bnolan@paladin-law.com
              John F. McCaffrey    on behalf of Defendant Jill MacGregor Draffin jfm@paladin-law.com,
               bnolan@paladin-law.com
              John J Guy    on behalf of Creditor Walid Mando johnguy@neo.rr.com
              John L Reyes    on behalf of Interested Party Jeffrey A. Healy jreyes@bdblaw.com
              John L Reyes    on behalf of Interested Party Keith H. Raker jreyes@bdblaw.com
              John L Reyes    on behalf of Interested Party Robert B. Tomaro jreyes@bdblaw.com
              John L Reyes    on behalf of Interested Party Irene C. Keyse-Walker jreyes@bdblaw.com
              John L Reyes    on behalf of Interested Party Bart L. Kessel jreyes@bdblaw.com
              John L Reyes    on behalf of Interested Party Robert J. Hanna jreyes@bdblaw.com
              John L Reyes    on behalf of Interested Party Michael C. Zellers jreyes@bdblaw.com
              John L Reyes    on behalf of Interested Party Matthew P. Moriarty jreyes@bdblaw.com
              John L Reyes    on behalf of Interested Party Robert C. Tucker jreyes@bdblaw.com
              John L Reyes    on behalf of Interested Party Curtiss L. Isler jreyes@bdblaw.com
              John L Reyes    on behalf of Interested Party Gary L. Dinner jreyes@bdblaw.com
              John L Reyes    on behalf of Interested Party John X. Garred jreyes@bdblaw.com
              John L Reyes    on behalf of Interested Party Eugene M. Killeen jreyes@bdblaw.com
              John L Reyes    on behalf of Interested Party Kim W. West jreyes@bdblaw.com
              John L Reyes    on behalf of Interested Party Ed E. Duncan jreyes@bdblaw.com
              John L Reyes    on behalf of Interested Party Michael F. Harris jreyes@bdblaw.com
              John L Reyes    on behalf of Interested Party Susan L. Mizer jreyes@bdblaw.com
              John L Reyes    on behalf of Interested Party Glenn E. Morrical jreyes@bdblaw.com
              John L Reyes    on behalf of Interested Party   Tucker, Ellis & West, LLP jreyes@bdblaw.com
              John L Reyes    on behalf of Interested Party Henry E. Billingsley jreyes@bdblaw.com
              John L Reyes    on behalf of Interested Party Michael E. Elliott jreyes@bdblaw.com
              John L Reyes    on behalf of Interested Party Harry D. Cornett, Jr. jreyes@bdblaw.com
              John L Reyes    on behalf of Interested Party Stephen C. Ellis jreyes@bdblaw.com
              John L Reyes    on behalf of Interested Party Peter J. Koenig jreyes@bdblaw.com
              John L Reyes    on behalf of Interested Party Carter E. Strang jreyes@bdblaw.com
              John L Reyes    on behalf of Interested Party Edward E Duncan jreyes@bdblaw.com
              John L Reyes    on behalf of Interested Party Susan L. Racey jreyes@bdblaw.com
              John L Reyes    on behalf of Interested Party John T. Doheny jreyes@bdblaw.com
              John L Reyes    on behalf of Interested Party Lawrence A. Callaghan jreyes@bdblaw.com
              John L Reyes    on behalf of Interested Party Joseph J. Morford jreyes@bdblaw.com
              John L Reyes    on behalf of Interested Party Martin H. Lewis jreyes@bdblaw.com
              John L Reyes    on behalf of Interested Party Hugh M. Stanley, Jr. jreyes@bdblaw.com
              John L Reyes    on behalf of Interested Party Mark F. McCarthy jreyes@bdblaw.com
              John L Reyes    on behalf of Interested Party Nicholas C. York jreyes@bdblaw.com
              John L Reyes    on behalf of Interested Party Thomas R. Simmons jreyes@bdblaw.com
              John L Reyes    on behalf of Interested Party Brian W. FitzSimons jreyes@bdblaw.com
              John L Reyes    on behalf of Interested Party George Gore jreyes@bdblaw.com
              John L Reyes    on behalf of Interested Party Leslie E. Criswell jreyes@bdblaw.com
              John L Reyes    on behalf of Interested Party Richard A. Dean jreyes@bdblaw.com
              John R. Tate    on behalf of Defendant   Viewpoint School johntate@dwt.com, avisjackson@dwt.com
              John T Lillis    on behalf of Defendant John T. Lillis jlillis@klselaw.com
              John T Lillis    on behalf of Defendant   JVC America, Inc. jlillis@klselaw.com
              John Winship Read    on behalf of Defendant Thomas J. Onushko jwread@vorys.com, hhroscoe@vory.com
              John Winship Read    on behalf of Defendant   Seahorse Shipping, LLC jwread@vorys.com,
               hhroscoe@vory.com
              John Winship Read    on behalf of Defendant   Certain Interested Underwriters at Lloyd’s London
               jwread@vorys.com, hhroscoe@vory.com
              John Winship Read    on behalf of Intervenor Gerald M. Fisher jwread@vorys.com, hhroscoe@vory.com
              John Winship Read    on behalf of Defendant   Interested Syndicates of Lloyd’s London
               jwread@vorys.com, hhroscoe@vory.com
              John Winship Read    on behalf of Defendant   Big Dog Holdings, Inc. jwread@vorys.com,
               hhroscoe@vory.com
              John Winship Read    on behalf of Defendant Robert Krintzman jwread@vorys.com, hhroscoe@vory.com
              John Winship Read    on behalf of Defendant   B.E. Logistics, Inc. jwread@vorys.com,
               hhroscoe@vory.com


     03-23293-aih      Doc 2375     FILED 04/22/20       ENTERED 04/23/20 00:16:18          Page 8 of 18
District/off: 0647-1          User: ejone                  Page 9 of 16                 Date Rcvd: Apr 20, 2020
                              Form ID: 140                 Total Noticed: 1


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              John Winship Read    on behalf of Defendant Gerald M. Fisher jwread@vorys.com, hhroscoe@vory.com
              John Winship Read    on behalf of Defendant Gerald Fisher jwread@vorys.com, hhroscoe@vory.com
              John Winship Read    on behalf of Defendant John Hosack jwread@vorys.com, hhroscoe@vory.com
              John Winship Read    on behalf of Defendant    Diamond Brothers Five Partnership, L.P.
               jwread@vorys.com, hhroscoe@vory.com
              Jonathan D. Greenberg    on behalf of     Thomas R. Eby, Co., Inc. jgreenberg@walterhav.com,
               lkreider@walterhav.com;gab@walterhav.com
              Jonathan D. Greenberg    on behalf of Defendant    Thomas R. Eby Co., Inc. jgreenberg@walterhav.com,
               lkreider@walterhav.com;gab@walterhav.com
              Jonathan P Blakely    on behalf of Creditor    MCS/Texas Direct Inc jblakelylaw@windstream.net
              Joseph B Jerome    on behalf of Mediator Joseph B. Jerome jbj@jeromelaw.com
              Joseph C. Pickens    on behalf of Defendant Edwin Marzec jpickens@taftlaw.com, khines@taftlaw.com
              Joseph D. Carney    on behalf of Defendant Dr. Gary L. Groves, M.D. jdc@jdcarney.com
              Joseph P DiVincenzo    on behalf of Defendant    Alderm NA, LLC j.divincenzo@rdgattorneys.com
              Joseph R. Spoonster    on behalf of Plaintiff Marc P. Gertz jspoonster@fklaborlaw.com,
               mtomic@harpstross.com
              Joseph R. Spoonster    on behalf of Trustee Marc P. Gertz jspoonster@harpstross.com,
               mtomic@harpstross.com
              Julie L Juergens    on behalf of Defendant    Chubb & Son jjuergens@gsfn.com,
               kperhacs@gallaghersharp.com
              Justin W. Ristau    on behalf of Attorney    Bricker & Eckler, LLP jristau@bricker.com,
               aklein@bricker.com
              Justin W. Ristau    on behalf of Defendant Alan J. Ross jristau@bricker.com, aklein@bricker.com
              Justin W. Ristau    on behalf of Attorney    Bricker & Eckler LLP jristau@bricker.com,
               aklein@bricker.com
              Justin W. Ristau    on behalf of Defendant Glenn S. Krassen jristau@bricker.com,
               aklein@bricker.com
              Karen Kelly Grasso    on behalf of Plaintiff Marc P. Gertz kkgrasso@wideopenwest.com,
               kkgrasso@hotmail.com
              Kelly R. Vickers    on behalf of Creditor    EnviroClean International, Inc. kvickers@lockelord.com,
               vlong@lockelord.com
              Kenneth L. Mitchell    on behalf of Defendant    Woodling Krost & Rust clevepat@aol.com,
               clevepat@sbcglobal.net
              Kenneth L. Mitchell    on behalf of Counter-Claimant    Woodling Krost & Rust clevepat@aol.com,
               clevepat@sbcglobal.net
              Kirk W. Roessler    on behalf of Defendant    Patron Systems, Inc., successor by merger to
               Entelagent Software Corp. kroessler@walterhav.com,
               kballa@walterhav.com;slasalvia@walterhav.com;deppler@walterhav.com
              Kirk W. Roessler    on behalf of Defendant    Patron Systems, Incorporated, successor in merger to
               Entelagent Software Corp. kroessler@walterhav.com,
               kballa@walterhav.com;slasalvia@walterhav.com;deppler@walterhav.com
              Leah M. Caplan    on behalf of Defendant    International Coffee & Tea LLC lmc@ml-legal.com
              Leah M. Caplan    on behalf of Interested Party    International Coffee & Tea, LLC lmc@ml-legal.com
              Lee D Powar    on behalf of Creditor    Nutmeg Insurance Company ldpowar@hahnlaw.com,
               hlpcr@hahnlaw.com
              Lee D Powar    on behalf of Creditor    St. Paul Surplus Lines Insurance Company
               ldpowar@hahnlaw.com, hlpcr@hahnlaw.com
              Lee D Powar    on behalf of Creditor    Columbia Casualty Company ldpowar@hahnlaw.com,
               hlpcr@hahnlaw.com
              Lee R Kravitz    on behalf of Defendant John Frei leekravitz@sbcglobal.net
              Lynn Rowe Larsen    on behalf of Creditor    Commercial Moving & Installation, Inc.
               llarsen@taftlaw.com, llauren@taftlaw.com
              Marc A. Melamed    on behalf of Defendant Jerome H. Schmelzer AGBkcy@jbandr.com
              Marc P. Gertz    mpgertz@gertzrosen.com, dmichna@gertzrosen.com;mgertz@iq7technology.com
              Marc P. Gertz    on behalf of Plaintiff Marc P. Gertz mpgertz@gertzrosen.com,
               dmichna@gertzrosen.com
              Mario C. Ciano    on behalf of Mediator Mario C Ciano mciano@reminger.com
              Mark A McLean    on behalf of Defendant Mark McLean mark@mcleanfirm.com,
               ben@mcleanfirm.com;jackie@mcleanfirm.com
              Mark M George    on behalf of Defendant Gary Habeeb markgeorgeatty@gmail.com, dodihj@gmail.com
              Mark M George    on behalf of Defendant    United Mortgage Group, Inc. markgeorgeatty@gmail.com,
               dodihj@gmail.com
              Marvin A. Sicherman    on behalf of Attorney Marvin A Sicherman masicherman@gmail.com,
               mas61@case.edu
              Mary Ann Rabin    on behalf of Defendant Robert Wilson mrabin@rabinandrabin.com
              Mary K. Whitmer    on behalf of Interested Party Jay Thompson mkw@weadvocate.net,
               mary-k-whitmer-0919@ecf.pacerpro.com
              Mary K. Whitmer    on behalf of Interested Party Peter K. Rundle mkw@weadvocate.net,
               mary-k-whitmer-0919@ecf.pacerpro.com
              Mary K. Whitmer    on behalf of Defendant Clive Essakow mkw@weadvocate.net,
               mary-k-whitmer-0919@ecf.pacerpro.com
              Mary K. Whitmer    on behalf of Interested Party William Reavey mkw@weadvocate.net,
               mary-k-whitmer-0919@ecf.pacerpro.com
              Mary K. Whitmer    on behalf of Interested Party Andrew M. Glatt mkw@weadvocate.net,
               mary-k-whitmer-0919@ecf.pacerpro.com
              Mary K. Whitmer    on behalf of Interested Party Thomas A. Reilly mkw@weadvocate.net,
               mary-k-whitmer-0919@ecf.pacerpro.com



     03-23293-aih      Doc 2375      FILED 04/22/20       ENTERED 04/23/20 00:16:18           Page 9 of 18
District/off: 0647-1          User: ejone                  Page 10 of 16                Date Rcvd: Apr 20, 2020
                              Form ID: 140                 Total Noticed: 1


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Mary K. Whitmer    on behalf of Interested Party Chris Kilpatrick mkw@weadvocate.net,
               mary-k-whitmer-0919@ecf.pacerpro.com
              Mary K. Whitmer    on behalf of Interested Party Chinin Tana mkw@weadvocate.net,
               mary-k-whitmer-0919@ecf.pacerpro.com
              Mary K. Whitmer    on behalf of Interested Party Joseph P. Quinby mkw@weadvocate.net,
               mary-k-whitmer-0919@ecf.pacerpro.com
              Mary K. Whitmer    on behalf of Interested Party David R Posteraro mkw@weadvocate.net,
               mary-k-whitmer-0919@ecf.pacerpro.com
              Mary K. Whitmer    on behalf of Defendant Allan L. Rudick mkw@weadvocate.net,
               mary-k-whitmer-0919@ecf.pacerpro.com
              Mary K. Whitmer    on behalf of Interested Party Michael Madgett mkw@weadvocate.net,
               mary-k-whitmer-0919@ecf.pacerpro.com
              Mary K. Whitmer    on behalf of Counter-Claimant Allan L. Rudick mkw@weadvocate.net,
               mary-k-whitmer-0919@ecf.pacerpro.com
              Matthew Gold     on behalf of Creditor    Argo Partners courts@argopartners.net
              Matthew G. Maben    on behalf of Defendant Gus Stearns mmaben@forsheyprostok.com,
               dkennard@forsheyprostok.com;calendar@forsheyprostok.com
              Matthew G. Maben    on behalf of Defendant    Engenium Corporation mmaben@forsheyprostok.com,
               dkennard@forsheyprostok.com;calendar@forsheyprostok.com
              Matthew J. McCracken    on behalf of Defendant    Nidek, Inc. mjm@chernettwasserman.com
              Matthew T. Fitzsimmons    on behalf of Defendant Joseph Hoffman, PC fitzsimmons@nicola.com,
               kane@nicola.com
              Matthew T. Fitzsimmons    on behalf of Defendant Joseph Hoffman fitzsimmons@nicola.com,
               kane@nicola.com
              Matthew T. Fitzsimmons    on behalf of Defendant Victor B. Zanetti fitzsimmons@nicola.com,
               kane@nicola.com
              Matthew T. Fitzsimmons    on behalf of Defendant J. David Washburn fitzsimmons@nicola.com,
               kane@nicola.com
              Matthew T. Fitzsimmons    on behalf of Defendant J David Washburn, PC fitzsimmons@nicola.com,
               kane@nicola.com
              Matthew T. Fitzsimmons    on behalf of Defendant Stephen M Finley, PC fitzsimmons@nicola.com,
               kane@nicola.com
              Matthew T. Fitzsimmons    on behalf of Defendant Robert H. Bradford fitzsimmons@nicola.com,
               kane@nicola.com
              Matthew T. Fitzsimmons    on behalf of Defendant Mark S. Solomon fitzsimmons@nicola.com,
               kane@nicola.com
              Matthew T. Fitzsimmons    on behalf of Defendant William L. Rivers fitzsimmons@nicola.com,
               kane@nicola.com
              Matthew T. Fitzsimmons    on behalf of Defendant Stephen M. Finley fitzsimmons@nicola.com,
               kane@nicola.com
              Matthew T. Fitzsimmons    on behalf of Defendant Charles L. Perry fitzsimmons@nicola.com,
               kane@nicola.com
              Matthew T. Fitzsimmons    on behalf of Interested Party Charles L. Perry fitzsimmons@nicola.com,
               kane@nicola.com
              Matthew T. Fitzsimmons    on behalf of Defendant William Compton, P.C. fitzsimmons@nicola.com,
               kane@nicola.com
              Matthew T. Fitzsimmons    on behalf of Defendant Charles L. Perry, P.C. fitzsimmons@nicola.com,
               kane@nicola.com
              Matthew T. Fitzsimmons    on behalf of Defendant William G. Compton fitzsimmons@nicola.com,
               kane@nicola.com
              Matthew T. Fitzsimmons    on behalf of Defendant William Rivers, P.C. fitzsimmons@nicola.com,
               kane@nicola.com
              Matthew T. Fitzsimmons    on behalf of Defendant Victor Zanetti, P.C. fitzsimmons@nicola.com,
               kane@nicola.com
              Max W. Thomas    on behalf of Defendant    Summit Scottsdale, LLC mthomas@ulmer.com,
               dkucharski@ulmer.com
              Michael McNamee     on behalf of Defendant Paul J. and Mary J. Guta mcnamee1@sbcglobal.net
              Michael A. Steel    on behalf of Spec. Counsel Robert Bernstein masteel@bmdllc.com,
               attysteel@gmail.com;syoho@bmdllc.com
              Michael A. Steel    on behalf of Trustee Marc P. Gertz masteel@bmdllc.com,
               attysteel@gmail.com;syoho@bmdllc.com
              Michael A. Steel    on behalf of Plaintiff Marc P. Gertz masteel@bmdllc.com,
               attysteel@gmail.com;syoho@bmdllc.com
              Michael A. Steel    on behalf of Consultant    Intelysis Corp. masteel@bmdllc.com,
               attysteel@gmail.com;syoho@bmdllc.com
              Michael A. Steel    on behalf of Spec. Counsel    Anderson, Kill & Olick, P.C. masteel@bmdllc.com,
               attysteel@gmail.com;syoho@bmdllc.com
              Michael A. Steel    on behalf of Spec. Counsel    Goldman & Rosen, Ltd. masteel@bmdllc.com,
               attysteel@gmail.com;syoho@bmdllc.com
              Michael A. Steel    on behalf of Attorney    Goldman and Rosen Ltd masteel@bmdllc.com,
               attysteel@gmail.com;syoho@bmdllc.com
              Michael A. Steel    on behalf of Consultant    Dunbar, Bender Zapf, Inc. masteel@bmdllc.com,
               attysteel@gmail.com;syoho@bmdllc.com
              Michael A. Steel    on behalf of Attorney    Plotkin, Rapoport & Nahmias masteel@bmdllc.com,
               attysteel@gmail.com;syoho@bmdllc.com
              Michael S Kogan    on behalf of Creditor Michael Kogan mkogan@koganlawfirm.com
              Michael S Kogan    on behalf of Defendant Michael Kogan mkogan@koganlawfirm.com
              Michael S Tucker    on behalf of Witness Frank A LaManna mtucker@ulmer.com


     03-23293-aih      Doc 2375     FILED 04/22/20       ENTERED 04/23/20 00:16:18           Page 10 of 18
District/off: 0647-1          User: ejone                 Page 11 of 16                Date Rcvd: Apr 20, 2020
                              Form ID: 140                Total Noticed: 1


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Michael S Tucker   on behalf of Creditor    Stasan, Inc. mtucker@ulmer.com
              Michael S Tucker   on behalf of Creditor Richard Blumberg mtucker@ulmer.com
              Michael T. O’Halloran   on behalf of Defendant    Burnham Real Estate Services mto@debtsd.com,
               ac@debtsd.com;cs@debtsd.com
              Nicholas C. De Santis, III    on behalf of Interested Party Chrysta A. Castaneda
               desantis@zieglermetzger.com,
               mhenry@zieglermetzger.com;kroessler@zieglermetzger.com;SLaSalvia@zieglermetzger.com
              Nicholas C. De Santis, III    on behalf of Defendant Chrysta A. Castaneda
               desantis@zieglermetzger.com,
               mhenry@zieglermetzger.com;kroessler@zieglermetzger.com;SLaSalvia@zieglermetzger.com
              Nicholas C. De Santis, III    on behalf of Defendant Chrysta A. Castaneda, PC
               desantis@zieglermetzger.com,
               mhenry@zieglermetzger.com;kroessler@zieglermetzger.com;SLaSalvia@zieglermetzger.com
              Niki Z. Schwartz   on behalf of Interested Party Brian W. FitzSimons nschwartz@sdlpa.com
              Niki Z. Schwartz   on behalf of Interested Party Mark F. McCarthy nschwartz@sdlpa.com
              Niki Z. Schwartz   on behalf of Interested Party Peter J. Koenig nschwartz@sdlpa.com
              Niki Z. Schwartz   on behalf of Interested Party Martin H. Lewis nschwartz@sdlpa.com
              Niki Z. Schwartz   on behalf of Interested Party Jeffrey A. Healy nschwartz@sdlpa.com
              Niki Z. Schwartz   on behalf of Interested Party Glenn E. Morrical nschwartz@sdlpa.com
              Niki Z. Schwartz   on behalf of Interested Party Kim W. West nschwartz@sdlpa.com
              Niki Z. Schwartz   on behalf of Interested Party Michael F. Harris nschwartz@sdlpa.com
              Niki Z. Schwartz   on behalf of Interested Party Curtiss L. Isler nschwartz@sdlpa.com
              Niki Z. Schwartz   on behalf of Interested Party Robert C. Tucker nschwartz@sdlpa.com
              Niki Z. Schwartz   on behalf of Interested Party Carter E. Strang nschwartz@sdlpa.com
              Niki Z. Schwartz   on behalf of Interested Party Brian W FitzSimmons nschwartz@sdlpa.com
              Niki Z. Schwartz   on behalf of Attorney    Goldman and Rosen Ltd nschwartz@sdlpa.com
              Niki Z. Schwartz   on behalf of Interested Party Michael C. Zellers nschwartz@sdlpa.com
              Niki Z. Schwartz   on behalf of Interested Party Leslie E. Criswell nschwartz@sdlpa.com
              Niki Z. Schwartz   on behalf of Interested Party Robert J. Hanna nschwartz@sdlpa.com
              Niki Z. Schwartz   on behalf of Interested Party Michael E. Elliott nschwartz@sdlpa.com
              Niki Z. Schwartz   on behalf of Interested Party Keith H. Raker nschwartz@sdlpa.com
              Niki Z. Schwartz   on behalf of Interested Party John X. Garred nschwartz@sdlpa.com
              Niki Z. Schwartz   on behalf of Interested Party    Tucker, Ellis & West, LLP nschwartz@sdlpa.com
              Niki Z. Schwartz   on behalf of Interested Party Joseph J. Morford nschwartz@sdlpa.com
              Niki Z. Schwartz   on behalf of Interested Party Matthew P. Moriarty nschwartz@sdlpa.com
              Niki Z. Schwartz   on behalf of Interested Party Stephen C. Ellis nschwartz@sdlpa.com
              Niki Z. Schwartz   on behalf of Interested Party Lawrence A. Callaghan nschwartz@sdlpa.com
              Niki Z. Schwartz   on behalf of Interested Party John T. Doheny nschwartz@sdlpa.com
              Niki Z. Schwartz   on behalf of Interested Party Hugh M. Stanley, Jr. nschwartz@sdlpa.com
              Niki Z. Schwartz   on behalf of Interested Party Susan L. Racey nschwartz@sdlpa.com
              Niki Z. Schwartz   on behalf of Interested Party George Gore nschwartz@sdlpa.com
              Niki Z. Schwartz   on behalf of Interested Party Susan L. Mizer nschwartz@sdlpa.com
              Niki Z. Schwartz   on behalf of Interested Party Nicholas C. York nschwartz@sdlpa.com
              Niki Z. Schwartz   on behalf of Interested Party Irene C. Keyse-Walker nschwartz@sdlpa.com
              Niki Z. Schwartz   on behalf of Interested Party Richard A. Dean nschwartz@sdlpa.com
              Niki Z. Schwartz   on behalf of Interested Party Harry D. Cornett, Jr. nschwartz@sdlpa.com
              Niki Z. Schwartz   on behalf of Interested Party Gary L. Dinner nschwartz@sdlpa.com
              Niki Z. Schwartz   on behalf of Interested Party Bart L. Kessel nschwartz@sdlpa.com
              Niki Z. Schwartz   on behalf of Interested Party Eugene M. Killeen nschwartz@sdlpa.com
              Niki Z. Schwartz   on behalf of Interested Party Thomas R. Simmons nschwartz@sdlpa.com
              Niki Z. Schwartz   on behalf of Interested Party Henry E. Billingsley nschwartz@sdlpa.com
              Niki Z. Schwartz   on behalf of Interested Party Robert B. Tomaro nschwartz@sdlpa.com
              Niki Z. Schwartz   on behalf of Interested Party Edward E Duncan nschwartz@sdlpa.com
              Orville L. Reed   on behalf of Defendant Kim W. West oreed@stark-knoll.com
              Orville L. Reed   on behalf of Defendant Hugh M. Stanley, Jr. oreed@stark-knoll.com
              Orville L. Reed   on behalf of Defendant George F. Gore oreed@stark-knoll.com
              Orville L. Reed   on behalf of Defendant Glenn E. Morrical oreed@stark-knoll.com
              Orville L. Reed   on behalf of Defendant Michael E. Elliott oreed@stark-knoll.com
              Orville L. Reed   on behalf of Defendant Mark F. McCarthy oreed@stark-knoll.com
              Orville L. Reed   on behalf of Defendant Susan L. Mizer oreed@stark-knoll.com
              Orville L. Reed   on behalf of Defendant Michael F. Harris oreed@stark-knoll.com
              Orville L. Reed   on behalf of Defendant Bart L. Kessel oreed@stark-knoll.com
              Orville L. Reed   on behalf of Defendant Robert J. Hanna oreed@stark-knoll.com
              Orville L. Reed   on behalf of Defendant Matthew P. Moriarty oreed@stark-knoll.com
              Orville L. Reed   on behalf of Defendant Joseph J. Morford oreed@stark-knoll.com
              Orville L. Reed   on behalf of Defendant Irene C. Keyse-Walker oreed@stark-knoll.com
              Orville L. Reed   on behalf of Defendant Eugene M. Killeen oreed@stark-knoll.com
              Orville L. Reed   on behalf of Defendant Nicholas C. York oreed@stark-knoll.com
              Orville L. Reed   on behalf of Defendant    Tucker Ellis & West LLP oreed@stark-knoll.com
              Orville L. Reed   on behalf of Defendant Carter E. Strang oreed@stark-knoll.com
              Orville L. Reed   on behalf of Defendant Gary L. Dinner oreed@stark-knoll.com
              Orville L. Reed   on behalf of Defendant Leslie E. Criswell oreed@stark-knoll.com
              Orville L. Reed   on behalf of Defendant Susan L. Racey oreed@stark-knoll.com
              Orville L. Reed   on behalf of Defendant Jeffrey A. Healy oreed@stark-knoll.com
              Orville L. Reed   on behalf of Defendant John X. Garred oreed@stark-knoll.com
              Orville L. Reed   on behalf of Defendant Peter J. Koenig oreed@stark-knoll.com
              Orville L. Reed   on behalf of Defendant Curtiss L. Isler oreed@stark-knoll.com
              Orville L. Reed   on behalf of Defendant Thomas R. Simmons oreed@stark-knoll.com


     03-23293-aih      Doc 2375     FILED 04/22/20      ENTERED 04/23/20 00:16:18           Page 11 of 18
District/off: 0647-1         User: ejone                 Page 12 of 16                Date Rcvd: Apr 20, 2020
                             Form ID: 140                Total Noticed: 1


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Orville L. Reed   on behalf of Defendant Robert B. Tomaro oreed@stark-knoll.com
              Orville L. Reed   on behalf of Defendant Robert C. Tucker oreed@stark-knoll.com
              Orville L. Reed   on behalf of Defendant Richard A. Dean oreed@stark-knoll.com
              Orville L. Reed   on behalf of Defendant Stephen C. Ellis oreed@stark-knoll.com
              Orville L. Reed   on behalf of Defendant Ed E. Duncan oreed@stark-knoll.com
              Orville L. Reed   on behalf of Defendant Martin H. Lewis oreed@stark-knoll.com
              Orville L. Reed   on behalf of Defendant Keith H. Raker oreed@stark-knoll.com
              Orville L. Reed   on behalf of Defendant Brian W. FitzSimons oreed@stark-knoll.com
              Orville L. Reed   on behalf of Defendant Henry E. Billingsley oreed@stark-knoll.com
              Orville L. Reed   on behalf of Defendant Lawrence A. Callaghan oreed@stark-knoll.com
              Orville L. Reed   on behalf of Defendant John T. Doheny oreed@stark-knoll.com
              Orville L. Reed   on behalf of Defendant Harry D. Cornett, Jr. oreed@stark-knoll.com
              Patricia Fleming Krewson   on behalf of Defendant   PS Sook, Ltd. pkrewson@littler.com,
               jclark@littler.com
              Patricia Fleming Krewson   on behalf of Defendant Dr. T. William Evans pkrewson@littler.com,
               jclark@littler.com
              Patricia Fleming Krewson   on behalf of Defendant   The Irvine Company pkrewson@littler.com,
               jclark@littler.com
              Patrick J Keating   on behalf of Interested Party Eugene M. Killeen pkeating@bdblaw.com,
               sconard@bdblaw.com
              Patrick J Keating   on behalf of Defendant Peter J. Koenig pkeating@bdblaw.com,
               sconard@bdblaw.com
              Patrick J Keating   on behalf of Defendant Bart L. Kessel pkeating@bdblaw.com, sconard@bdblaw.com
              Patrick J Keating   on behalf of Interested Party Stephen M. Finley pkeating@bdblaw.com,
               sconard@bdblaw.com
              Patrick J Keating   on behalf of Defendant Michael C. Zellers pkeating@bdblaw.com,
               sconard@bdblaw.com
              Patrick J Keating   on behalf of Interested Party Dennis D. Grant pkeating@bdblaw.com,
               sconard@bdblaw.com
              Patrick J Keating   on behalf of Interested Party Katherine B. Bowman pkeating@bdblaw.com,
               sconard@bdblaw.com
              Patrick J Keating   on behalf of Interested Party Jeffrey A. Healy pkeating@bdblaw.com,
               sconard@bdblaw.com
              Patrick J Keating   on behalf of Defendant Leslie E. Criswell pkeating@bdblaw.com,
               sconard@bdblaw.com
              Patrick J Keating   on behalf of Defendant Kim W. West pkeating@bdblaw.com, sconard@bdblaw.com
              Patrick J Keating   on behalf of Interested Party William G. Compton pkeating@bdblaw.com,
               sconard@bdblaw.com
              Patrick J Keating   on behalf of Defendant Lawrence A. Callaghan pkeating@bdblaw.com,
               sconard@bdblaw.com
              Patrick J Keating   on behalf of Interested Party Victor B. Zanetti pkeating@bdblaw.com,
               sconard@bdblaw.com
              Patrick J Keating   on behalf of Interested Party Keith H. Raker pkeating@bdblaw.com,
               sconard@bdblaw.com
              Patrick J Keating   on behalf of Interested Party Mark S. Solomon pkeating@bdblaw.com,
               sconard@bdblaw.com
              Patrick J Keating   on behalf of Interested Party Charles L. Perry pkeating@bdblaw.com,
               sconard@bdblaw.com
              Patrick J Keating   on behalf of Defendant Jeffrey A. Healy pkeating@bdblaw.com,
               sconard@bdblaw.com
              Patrick J Keating   on behalf of Defendant   Tucker Ellis&West LLP pkeating@bdblaw.com,
               sconard@bdblaw.com
              Patrick J Keating   on behalf of Interested Party Robert R. Dunn pkeating@bdblaw.com,
               sconard@bdblaw.com
              Patrick J Keating   on behalf of Interested Party Stephen C. Ellis pkeating@bdblaw.com,
               sconard@bdblaw.com
              Patrick J Keating   on behalf of Interested Party William L Rivers, PC pkeating@bdblaw.com,
               sconard@bdblaw.com
              Patrick J Keating   on behalf of Interested Party Joseph Hoffman pkeating@bdblaw.com,
               sconard@bdblaw.com
              Patrick J Keating   on behalf of Defendant Robert B. Tomaro pkeating@bdblaw.com,
               sconard@bdblaw.com
              Patrick J Keating   on behalf of Interested Party Stephen M Finley, PC pkeating@bdblaw.com,
               sconard@bdblaw.com
              Patrick J Keating   on behalf of Defendant Michael F. Harris pkeating@bdblaw.com,
               sconard@bdblaw.com
              Patrick J Keating   on behalf of Defendant Matthew P. Moriarty pkeating@bdblaw.com,
               sconard@bdblaw.com
              Patrick J Keating   on behalf of Defendant John X. Garred pkeating@bdblaw.com, sconard@bdblaw.com
              Patrick J Keating   on behalf of Defendant Mark F. McCarthy pkeating@bdblaw.com,
               sconard@bdblaw.com
              Patrick J Keating   on behalf of Interested Party Edward E Duncan pkeating@bdblaw.com,
               sconard@bdblaw.com
              Patrick J Keating   on behalf of Interested Party Donald G. Paynter pkeating@bdblaw.com,
               sconard@bdblaw.com
              Patrick J Keating   on behalf of Interested Party Kim W. West pkeating@bdblaw.com,
               sconard@bdblaw.com



     03-23293-aih      Doc 2375    FILED 04/22/20      ENTERED 04/23/20 00:16:18           Page 12 of 18
District/off: 0647-1         User: ejone                 Page 13 of 16                Date Rcvd: Apr 20, 2020
                             Form ID: 140                Total Noticed: 1


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Patrick J Keating   on behalf of Interested Party Thomas R. Simmons pkeating@bdblaw.com,
               sconard@bdblaw.com
              Patrick J Keating   on behalf of Interested Party Dane Stinson pkeating@bdblaw.com,
               sconard@bdblaw.com
              Patrick J Keating   on behalf of Defendant Ed E. Duncan pkeating@bdblaw.com, sconard@bdblaw.com
              Patrick J Keating   on behalf of Interested Party John T. Doheny pkeating@bdblaw.com,
               sconard@bdblaw.com
              Patrick J Keating   on behalf of Defendant Harry D. Cornett, Jr. pkeating@bdblaw.com,
               sconard@bdblaw.com
              Patrick J Keating   on behalf of Interested Party Robert C. Tucker pkeating@bdblaw.com,
               sconard@bdblaw.com
              Patrick J Keating   on behalf of Defendant John T. Doheny pkeating@bdblaw.com, sconard@bdblaw.com
              Patrick J Keating   on behalf of Interested Party Nick V. Cavalieri pkeating@bdblaw.com,
               sconard@bdblaw.com
              Patrick J Keating   on behalf of Interested Party Bart L. Kessel pkeating@bdblaw.com,
               sconard@bdblaw.com
              Patrick J Keating   on behalf of Interested Party Michael Goodstein pkeating@bdblaw.com,
               sconard@bdblaw.com
              Patrick J Keating   on behalf of Interested Party Nancy J. Manougian pkeating@bdblaw.com,
               sconard@bdblaw.com
              Patrick J Keating   on behalf of Defendant Curtiss L. Isler pkeating@bdblaw.com,
               sconard@bdblaw.com
              Patrick J Keating   on behalf of Interested Party William Compton, P.C. pkeating@bdblaw.com,
               sconard@bdblaw.com
              Patrick J Keating   on behalf of Interested Party Gary S. Batke pkeating@bdblaw.com,
               sconard@bdblaw.com
              Patrick J Keating   on behalf of Defendant Carter E. Strang pkeating@bdblaw.com,
               sconard@bdblaw.com
              Patrick J Keating   on behalf of Defendant Brian W. FitzSimons pkeating@bdblaw.com,
               sconard@bdblaw.com
              Patrick J Keating   on behalf of Defendant Thomas R. Simmons pkeating@bdblaw.com,
               sconard@bdblaw.com
              Patrick J Keating   on behalf of Interested Party Susan L. Racey pkeating@bdblaw.com,
               sconard@bdblaw.com
              Patrick J Keating   on behalf of Interested Party Michael P. Mahoney pkeating@bdblaw.com,
               sconard@bdblaw.com
              Patrick J Keating   on behalf of Interested Party Michael C. Zellers pkeating@bdblaw.com,
               sconard@bdblaw.com
              Patrick J Keating   on behalf of Interested Party Brian W. FitzSimons pkeating@bdblaw.com,
               sconard@bdblaw.com
              Patrick J Keating   on behalf of Interested Party Mark F. McCarthy pkeating@bdblaw.com,
               sconard@bdblaw.com
              Patrick J Keating   on behalf of Interested Party Michael F. Harris pkeating@bdblaw.com,
               sconard@bdblaw.com
              Patrick J Keating   on behalf of Interested Party Matthew P. Moriarty pkeating@bdblaw.com,
               sconard@bdblaw.com
              Patrick J Keating   on behalf of Interested Party William L. Rivers pkeating@bdblaw.com,
               sconard@bdblaw.com
              Patrick J Keating   on behalf of Interested Party Peter J. Koenig pkeating@bdblaw.com,
               sconard@bdblaw.com
              Patrick J Keating   on behalf of Defendant Hugh M. Stanley, Jr. pkeating@bdblaw.com,
               sconard@bdblaw.com
              Patrick J Keating   on behalf of Interested Party Joseph J. Morford pkeating@bdblaw.com,
               sconard@bdblaw.com
              Patrick J Keating   on behalf of Interested Party Charles L Perry, PC pkeating@bdblaw.com,
               sconard@bdblaw.com
              Patrick J Keating   on behalf of Interested Party Yvette A. Cox pkeating@bdblaw.com,
               sconard@bdblaw.com
              Patrick J Keating   on behalf of Creditor Stephen C. Ellis pkeating@bdblaw.com,
               sconard@bdblaw.com
              Patrick J Keating   on behalf of Interested Party Robert J. Hanna pkeating@bdblaw.com,
               sconard@bdblaw.com
              Patrick J Keating   on behalf of Interested Party William A. Adams pkeating@bdblaw.com,
               sconard@bdblaw.com
              Patrick J Keating   on behalf of Interested Party R. Stacy Lane pkeating@bdblaw.com,
               sconard@bdblaw.com
              Patrick J Keating   on behalf of Interested Party James G. Ryan pkeating@bdblaw.com,
               sconard@bdblaw.com
              Patrick J Keating   on behalf of Defendant Irene C. Keyse-Walker pkeating@bdblaw.com,
               sconard@bdblaw.com
              Patrick J Keating   on behalf of Interested Party Richard D. Brooks pkeating@bdblaw.com,
               sconard@bdblaw.com
              Patrick J Keating   on behalf of Interested Party Michael E. Elliott pkeating@bdblaw.com,
               sconard@bdblaw.com
              Patrick J Keating   on behalf of Defendant Gary L. Dinner pkeating@bdblaw.com, sconard@bdblaw.com
              Patrick J Keating   on behalf of Defendant George F. Gore pkeating@bdblaw.com, sconard@bdblaw.com
              Patrick J Keating   on behalf of Defendant Susan L. Racey pkeating@bdblaw.com, sconard@bdblaw.com



     03-23293-aih      Doc 2375    FILED 04/22/20      ENTERED 04/23/20 00:16:18           Page 13 of 18
District/off: 0647-1         User: ejone                 Page 14 of 16                Date Rcvd: Apr 20, 2020
                             Form ID: 140                Total Noticed: 1


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Patrick J Keating   on behalf of Interested Party Hugh M. Stanley, Jr. pkeating@bdblaw.com,
               sconard@bdblaw.com
              Patrick J Keating   on behalf of Interested Party Daniel R. Hackett pkeating@bdblaw.com,
               sconard@bdblaw.com
              Patrick J Keating   on behalf of Interested Party Donald A. Davies pkeating@bdblaw.com,
               sconard@bdblaw.com
              Patrick J Keating   on behalf of Interested Party Leslie E. Criswell pkeating@bdblaw.com,
               sconard@bdblaw.com
              Patrick J Keating   on behalf of Defendant Robert C. Tucker pkeating@bdblaw.com,
               sconard@bdblaw.com
              Patrick J Keating   on behalf of Defendant Susan L. Mizer pkeating@bdblaw.com, sconard@bdblaw.com
              Patrick J Keating   on behalf of Interested Party Ed E. Duncan pkeating@bdblaw.com,
               sconard@bdblaw.com
              Patrick J Keating   on behalf of Defendant Stephen C. Ellis pkeating@bdblaw.com,
               sconard@bdblaw.com
              Patrick J Keating   on behalf of Interested Party Victor Zanetti, P.C. pkeating@bdblaw.com,
               sconard@bdblaw.com
              Patrick J Keating   on behalf of Interested Party Daniel A. Bailey pkeating@bdblaw.com,
               sconard@bdblaw.com
              Patrick J Keating   on behalf of Defendant Glenn E. Morrical pkeating@bdblaw.com,
               sconard@bdblaw.com
              Patrick J Keating   on behalf of Interested Party Robert H. Bradford pkeating@bdblaw.com,
               sconard@bdblaw.com
              Patrick J Keating   on behalf of Defendant Nicholas C. York pkeating@bdblaw.com,
               sconard@bdblaw.com
              Patrick J Keating   on behalf of Interested Party Nicholas C. York pkeating@bdblaw.com,
               sconard@bdblaw.com
              Patrick J Keating   on behalf of Defendant Michael E. Elliott pkeating@bdblaw.com,
               sconard@bdblaw.com
              Patrick J Keating   on behalf of Interested Party Carter E. Strang pkeating@bdblaw.com,
               sconard@bdblaw.com
              Patrick J Keating   on behalf of Creditor Harry D. Cornett, Jr. pkeating@bdblaw.com,
               sconard@bdblaw.com
              Patrick J Keating   on behalf of Interested Party Robert R. Eblin pkeating@bdblaw.com,
               sconard@bdblaw.com
              Patrick J Keating   on behalf of Interested Party Irene C. Keyse-Walker pkeating@bdblaw.com,
               sconard@bdblaw.com
              Patrick J Keating   on behalf of Interested Party Joseph Hoffman, PC pkeating@bdblaw.com,
               sconard@bdblaw.com
              Patrick J Keating   on behalf of Interested Party James M. Groner pkeating@bdblaw.com,
               sconard@bdblaw.com
              Patrick J Keating   on behalf of Defendant Keith H. Raker pkeating@bdblaw.com, sconard@bdblaw.com
              Patrick J Keating   on behalf of Interested Party Harry D. Cornett, Jr. pkeating@bdblaw.com,
               sconard@bdblaw.com
              Patrick J Keating   on behalf of Defendant Henry E. Billingsley pkeating@bdblaw.com,
               sconard@bdblaw.com
              Patrick J Keating   on behalf of Interested Party J David Washburn, PC pkeating@bdblaw.com,
               sconard@bdblaw.com
              Patrick J Keating   on behalf of Interested Party Gary L. Dinner pkeating@bdblaw.com,
               sconard@bdblaw.com
              Patrick J Keating   on behalf of Interested Party Martin H. Lewis pkeating@bdblaw.com,
               sconard@bdblaw.com
              Patrick J Keating   on behalf of Defendant Richard A. Dean pkeating@bdblaw.com,
               sconard@bdblaw.com
              Patrick J Keating   on behalf of Interested Party D. David Carroll pkeating@bdblaw.com,
               sconard@bdblaw.com
              Patrick J Keating   on behalf of Interested Party Richard A. Dean pkeating@bdblaw.com,
               sconard@bdblaw.com
              Patrick J Keating   on behalf of Interested Party John X. Garred pkeating@bdblaw.com,
               sconard@bdblaw.com
              Patrick J Keating   on behalf of Interested Party Robert B. Tomaro pkeating@bdblaw.com,
               sconard@bdblaw.com
              Patrick J Keating   on behalf of Defendant Joseph J. Morford pkeating@bdblaw.com,
               sconard@bdblaw.com
              Patrick J Keating   on behalf of Interested Party Glenn E. Morrical pkeating@bdblaw.com,
               sconard@bdblaw.com
              Patrick J Keating   on behalf of Defendant Eugene M. Killeen pkeating@bdblaw.com,
               sconard@bdblaw.com
              Patrick J Keating   on behalf of Interested Party Brian W FitzSimmons pkeating@bdblaw.com,
               sconard@bdblaw.com
              Patrick J Keating   on behalf of Interested Party Susan L. Mizer pkeating@bdblaw.com,
               sconard@bdblaw.com
              Patrick J Keating   on behalf of Defendant Martin H. Lewis pkeating@bdblaw.com,
               sconard@bdblaw.com
              Patrick J Keating   on behalf of Interested Party Danny L. Cvetanovich pkeating@bdblaw.com,
               sconard@bdblaw.com
              Patrick J Keating   on behalf of Interested Party Lawrence A. Callaghan pkeating@bdblaw.com,
               sconard@bdblaw.com


     03-23293-aih      Doc 2375    FILED 04/22/20      ENTERED 04/23/20 00:16:18           Page 14 of 18
District/off: 0647-1          User: ejone                 Page 15 of 16                Date Rcvd: Apr 20, 2020
                              Form ID: 140                Total Noticed: 1


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Patrick J Keating    on behalf of Creditor Robert C. Tucker pkeating@bdblaw.com,
               sconard@bdblaw.com
              Patrick J Keating    on behalf of Interested Party Curtiss L. Isler pkeating@bdblaw.com,
               sconard@bdblaw.com
              Patrick J Keating    on behalf of Interested Party Henry E. Billingsley pkeating@bdblaw.com,
               sconard@bdblaw.com
              Patrick J Keating    on behalf of Defendant Robert J. Hanna pkeating@bdblaw.com,
               sconard@bdblaw.com
              Patrick J Keating    on behalf of Interested Party George Gore pkeating@bdblaw.com,
               sconard@bdblaw.com
              Paul E. Harner    on behalf of Debtor    Arter&Hadden paulharner@paulhastings.com,
               emilydillingham@paulhastings.com
              Peter C. Freeman    on behalf of Defendant    OLEC Corporation peter@peterfreemanlaw.com
              Peter Michael Reed    on behalf of Creditor    Midland Central Appraisal District
               othercourts@mvbalaw.com
              Peter Michael Reed    on behalf of Attorney Peter Michael Reed othercourts@mvbalaw.com
              R. Crouch    on behalf of Creditor Marcia Crouch mcrouch@shapirofussell.com
              Ralph E Cascarilla    on behalf of Defendant Michael P. Mahoney rcascarilla@walterhav.com
              Ralph E Cascarilla    on behalf of Defendant Gary S. Batke rcascarilla@walterhav.com
              Ralph E Cascarilla    on behalf of Defendant James G. Ryan rcascarilla@walterhav.com
              Ralph E Cascarilla    on behalf of Defendant Donald A. Davies rcascarilla@walterhav.com
              Ralph E Cascarilla    on behalf of Defendant Dennis D. Grant rcascarilla@walterhav.com
              Ralph E Cascarilla    on behalf of Defendant Robert R. Dunn rcascarilla@walterhav.com
              Ralph E Cascarilla    on behalf of Defendant Daniel R. Hackett rcascarilla@walterhav.com
              Ralph E Cascarilla    on behalf of Defendant William A. Adams rcascarilla@walterhav.com
              Ralph E Cascarilla    on behalf of Defendant Nick V. Cavalieri rcascarilla@walterhav.com
              Ralph E Cascarilla    on behalf of Defendant Yvette A. Cox rcascarilla@walterhav.com
              Ralph E Cascarilla    on behalf of Defendant D. David Carroll rcascarilla@walterhav.com
              Ralph E Cascarilla    on behalf of Defendant Richard D. Brooks rcascarilla@walterhav.com
              Ralph E Cascarilla    on behalf of Defendant Donald G. Paynter rcascarilla@walterhav.com
              Ralph E Cascarilla    on behalf of Defendant R. Stacy Lane rcascarilla@walterhav.com
              Ralph E Cascarilla    on behalf of Defendant Nancy J. Manougian rcascarilla@walterhav.com
              Ralph E Cascarilla    on behalf of Defendant Robert R. Eblin rcascarilla@walterhav.com
              Ralph E Cascarilla    on behalf of Defendant Danny L. Cvetanovich rcascarilla@walterhav.com
              Ralph E Cascarilla    on behalf of Defendant    Bailey Cavalieri, LLC rcascarilla@walterhav.com
              Ralph E Cascarilla    on behalf of Defendant James M. Groner rcascarilla@walterhav.com
              Ralph E Cascarilla    on behalf of Defendant Daniel A. Bailey rcascarilla@walterhav.com
              Ralph E Cascarilla    on behalf of Defendant Michael Goodstein rcascarilla@walterhav.com
              Ralph E Cascarilla    on behalf of Defendant Katherine B. Bowman rcascarilla@walterhav.com
              Ralph E Cascarilla    on behalf of Defendant Dane Stinson rcascarilla@walterhav.com
              Richard A. Baumgart    on behalf of Mediator Richard A. Baumgart rbaumgart@dsb-law.com
              Richard C Kenney, Jr    on behalf of Defendant Breton Bocchieri rcklpa@sbcglobal.net
              Robert A. Bell    on behalf of Creditor Richard T. Miller rabell@vorys.com, mdwalkuski@vorys.com
              Robert B. Malone    on behalf of Defendant    Enterprise Imaging Solutions, Inc. rbm890@aol.com
              Robert C. Meeker    on behalf of Defendant Diana J. Beck rcmeeker@bmblaw.com, mrl@bmblaw.com
              Robert D. Barr    on behalf of Defendant    Robotic Parking rbarr@koehler.law, rbarr@koehler.law
              Robert M Gippin    on behalf of Plaintiff Marc P. Gertz rgippin@rlbllp.com, rgippin@gmail.com
              Robert M Gippin    on behalf of Trustee Marc P. Gertz rgippin@goldman-rosen.com, rgippin@gmail.com
              Robert S. Bernstein    on behalf of Spec. Counsel Robert Bernstein rbernstein@bernsteinlaw.com,
               pghecf@bernsteinlaw.com;amartin@bernsteinlaw.com;cwirick@ecf.courtdrive.com;rbernstein@ecf.courtd
               rive.com;ssroka@ecf.courtdrive.com
              Robert S. Bernstein    on behalf of Petitioning Creditor Richard DeLuce
               rbernstein@bernsteinlaw.com,
               pghecf@bernsteinlaw.com;amartin@bernsteinlaw.com;cwirick@ecf.courtdrive.com;rbernstein@ecf.courtd
               rive.com;ssroka@ecf.courtdrive.com
              Robert S. Bernstein    on behalf of Petitioning Creditor Stephen T. Swanson
               rbernstein@bernsteinlaw.com,
               pghecf@bernsteinlaw.com;amartin@bernsteinlaw.com;cwirick@ecf.courtdrive.com;rbernstein@ecf.courtd
               rive.com;ssroka@ecf.courtdrive.com
              Robert S. Bernstein    on behalf of Creditor Robert Henigson rbernstein@bernsteinlaw.com,
               pghecf@bernsteinlaw.com;amartin@bernsteinlaw.com;cwirick@ecf.courtdrive.com;rbernstein@ecf.courtd
               rive.com;ssroka@ecf.courtdrive.com
              Robert S. Bernstein    on behalf of Trustee Marc P. Gertz rbernstein@bernsteinlaw.com,
               pghecf@bernsteinlaw.com;amartin@bernsteinlaw.com;cwirick@ecf.courtdrive.com;rbernstein@ecf.courtd
               rive.com;ssroka@ecf.courtdrive.com
              Robert S. Bernstein    on behalf of Petitioning Creditor    Petitioning Creditors
               rbernstein@bernsteinlaw.com,
               pghecf@bernsteinlaw.com;amartin@bernsteinlaw.com;cwirick@ecf.courtdrive.com;rbernstein@ecf.courtd
               rive.com;ssroka@ecf.courtdrive.com
              Robert S. Bernstein    on behalf of Plaintiff Marc P. Gertz rbernstein@bernsteinlaw.com,
               pghecf@bernsteinlaw.com;amartin@bernsteinlaw.com;cwirick@ecf.courtdrive.com;rbernstein@ecf.courtd
               rive.com;ssroka@ecf.courtdrive.com
              Rocco I. Debitetto    on behalf of Defendant Judith M. Isler ridebitetto@hahnlaw.com,
               cmbeitel@hahnlaw.com
              Rocco I. Debitetto    on behalf of Creditor Michael C. Zellers ridebitetto@hahnlaw.com,
               cmbeitel@hahnlaw.com
              Rocco I. Debitetto    on behalf of Defendant Michael C. Zellers ridebitetto@hahnlaw.com,
               cmbeitel@hahnlaw.com


     03-23293-aih      Doc 2375     FILED 04/22/20      ENTERED 04/23/20 00:16:18          Page 15 of 18
District/off: 0647-1          User: ejone                  Page 16 of 16                Date Rcvd: Apr 20, 2020
                              Form ID: 140                 Total Noticed: 1


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Rocco I. Debitetto    on behalf of Creditor Curtis L. Isler ridebitetto@hahnlaw.com,
               cmbeitel@hahnlaw.com
              Rocco I. Debitetto    on behalf of Creditor Jan W. Zellers ridebitetto@hahnlaw.com,
               cmbeitel@hahnlaw.com
              Rocco I. Debitetto    on behalf of Defendant Jan W. Zellers ridebitetto@hahnlaw.com,
               cmbeitel@hahnlaw.com
              Rocco I. Debitetto    on behalf of Defendant Curtis L. Isler ridebitetto@hahnlaw.com,
               cmbeitel@hahnlaw.com
              Rocco I. Debitetto    on behalf of Creditor Judith M. Isler ridebitetto@hahnlaw.com,
               cmbeitel@hahnlaw.com
              Roger E. Marken    on behalf of Interested Party Roger E. Marken rmarken@mmnt.com,
               lbeckham@mmnt.com
              Ryan Routh     on behalf of Plaintiff    Arter & Hadden LLP rrouth@jonesday.com
              Ryan Routh     on behalf of Attorney    Jones Day rrouth@jonesday.com
              Ryan Routh     on behalf of Defendant    Jones Day Reavis & Pogue rrouth@jonesday.com
              Ryan Routh     on behalf of Attorney Ryan Routh rrouth@jonesday.com
              Ryan Routh     on behalf of Debtor    Arter&Hadden rrouth@jonesday.com
              Scott D. Fink    on behalf of Creditor    Great Lakes Lithograph ecfndoh@weltman.com
              Scott D. Fink    on behalf of Creditor    Applied Laser Technologies ecfndoh@weltman.com
              Scott D. Fink    on behalf of Creditor    Great Lakes Companies ecfndoh@weltman.com
              Scott D. Fink    on behalf of Creditor    APPLIED LASER TECHNOLOGIES AND GREAT LAKES COMPANIES
               ecfndoh@weltman.com
              Scott H Scharf    on behalf of Defendant Richard A. Lebby scharf@scharflegal.com
              Scott H Scharf    on behalf of Defendant    Lebby, Berger, Hurtado, Levine, Levine
               scharf@scharflegal.com
              Scott N Opincar    on behalf of Defendant    Andrews Kurth LLP sopincar@mcdonaldhopkins.com,
               bkfilings@mcdonaldhopkins.com
              Stephen D. Hobt    on behalf of Defendant    Neoplan USA Corporation shobt@aol.com
              Stephen M. Bales    on behalf of Interested Party Chrysta A. Castaneda sbales@zieglermetzger.com,
               jramos@zieglermetzger.com
              Stephen M. Bales    on behalf of Defendant Chrysta A. Castaneda, PC sbales@zieglermetzger.com,
               jramos@zieglermetzger.com
              Stephen M. Bales    on behalf of Defendant Chrysta A. Castaneda sbales@zieglermetzger.com,
               jramos@zieglermetzger.com
              Steven J Miller    on behalf of Creditor Stanley M Fisher miller@MGFL-law.com,
               hinkle@MGFL-law.com;heidenreich@MGFL-law.com
              Steven S Davis    sdavis@epitrustee.com
              Susan Barnes de Resendiz    on behalf of Defendant    Echo Rock Ventures, Inc. sderesendiz@gcd.com
              Susan M Weaver    on behalf of Creditor Alvin Powell susan@susanweaverlaw.com
              Susan M. Zidek    on behalf of     Thomas R. Eby, Co., Inc. szidek@meyersroman.com
              Suzana Krstevski Koch    on behalf of Defendant    American Labor Law Company suzana.koch@usdoj.gov,
               USAOHN.BankruptcyCle@usa.doj.gov;CaseView.ECF@usdoj.gov
              Suzana Krstevski Koch    on behalf of Defendant    Bank of the West suzana.koch@usdoj.gov,
               USAOHN.BankruptcyCle@usa.doj.gov;CaseView.ECF@usdoj.gov
              Suzana Krstevski Koch    on behalf of Creditor    Iron Mountain Information Management, Inc.
               suzana.koch@usdoj.gov, USAOHN.BankruptcyCle@usa.doj.gov;CaseView.ECF@usdoj.gov
              Terrence L. Cariglio    on behalf of Defendant    Yarrow Financial Services tc@cariglio.com
              Theodore M Mann, Jr    on behalf of Mediator Theodore M. Mann, Jr. mannlawoffice@ameritech.net
              Thomas C Pavlik    on behalf of Defendant    Lebby, Berger, Hurtado, Levine, Levine
               lgoeden@npdcleveland.com, tpavlik@npdcleveland.com
              Thomas C Pavlik    on behalf of Defendant Richard A. Lebby lgoeden@npdcleveland.com,
               tpavlik@npdcleveland.com
              Thomas D Robenalt    on behalf of Defendant    Lebby, Berger, Hurtado, Levine, Levine
               trobenalt@nrpslaw.com
              Thomas D Robenalt    on behalf of Defendant Richard A. Lebby trobenalt@nrpslaw.com
              Thomas W. Coffey    on behalf of Creditor    M. Weingold & Co. tcoffey@tcoffeylaw.com
              Timothy A. Riedel    on behalf of Creditor    Executor of the Estate of John A. Jenkins
               triedel@baileycav.com, BR-ECF@BaileyCav.com;lpatterson@baileycav.com
              Timothy S. Rankin    on behalf of Defendant    Reliant Services, Inc. tsr@olrlaw.com
              Trish D. Lazich    on behalf of Defendant Frank A. LaManna trish.lazich@ohioattorneygeneral.gov,
               angelique.dennis-noland@ohioattorneygeneral.gov
              Trish D. Lazich    on behalf of Witness Frank A LaManna trish.lazich@ohioattorneygeneral.gov,
               angelique.dennis-noland@ohioattorneygeneral.gov
              Victor D. Radel    on behalf of Defendant    Nidek, Inc. vdr@cwyplaw.com
              W Clark Watson    on behalf of Defendant    Compass Bank cwatson@balch.com
              W Clark Watson    on behalf of Creditor    Compass Bank cwatson@balch.com
              Wendy J Gibson    on behalf of Defendant    TMC Financial wgibson@bakerlaw.com
                                                                                              TOTAL: 744




     03-23293-aih      Doc 2375     FILED 04/22/20       ENTERED 04/23/20 00:16:18           Page 16 of 18
                                          United States Bankruptcy Court
                                            Northern District Of Ohio
                                           Notice of Filing Deficiency

    To: Asset Recovery Trust                                             Case Number: 03−23293−aih
    Debtor(s): Arter&Hadden                                              Judge: ARTHUR I HARRIS

The items marked below are deficient and must be corrected by 4/30/2020, or this matter may be referred to
the Judge for further consideration.

   Adversary filing incomplete. Need          Cover Page/Worksheet           Request for Summons       See Comments.

   Affidavit needs:        notary seal/stamp/commission expiration             signature     county/state

   Attachments/Exhibits:          not filed      incorrect or not relevant to filing

   Attorney name block is missing, or does not include attorney's full name, firm, address, telephone number, and
   attorney registration number.

   Case:       closed      dismissed       transferred

   Certificate of Service indicating name, address of parties served, and the date of service was not filed.

   Certificate of Service − Chapter 13 Plan: Debtor failed to comply with Bankruptcy Rule 3012(b) and Local
   General Order 17−1, providing the debtor must serve creditor in the manner provided for service of a summons
   and complaint under Bankruptcy Rule 7004, as well as provide a certificate of service "that includes the date
   and method of service and the identity by name and address of each entity served, consistent with Local
   Bankruptcy Rule 9013−3."

   Document:        case# incorrect       caption incorrect       Judge incorrect

   ECF event used is incorrect.        Resubmit the document using the correct code. See the ECF Search Menu.

   Employee income records and/or proof of no income received 60 days preceding case filing were not filed.

   Fee due in the amount of $          Fee deleted by the filer. Resubmit the pleading and pay the fee.

   Form B121 required.

   Hearing:      notice not filed       time, date, and/or location are incorrect

   Installment Application:         dates incorrect      fee incorrect      exceeds 120 day limit

   Official Form B423 must be filed, or the case may be closed without the discharge order.

   Order Regarding:

   Petition:     incorrect Official Form        missing document(s):

   Petition for Unclaimed Funds does not comply with LBR 3011−1. Please reference the LBR for guidelines.

           Proof of deposit is not attached to the petition (e.g., copy of receipt and attached list of parties
           entitled to funds; unclaimed funds search web page; or other supporting documents).




03-23293-aih            Doc 2375       FILED 04/22/20          ENTERED 04/23/20 00:16:18                Page 17 of 18
          Exhibit A is not attached     Full Tax ID/Social Security Number is not attached to Exhibit A

          incorrect identification

   Signature Declaration missing.

   Signature must be:       original    /S/ signature for     attorney   debtor    creditor

   Other Deficient Matter(s): Notarization is Required on Page 4.

Comments/Instructions

Deputy Clerk: /s/Erick Jones     Date: April 20, 2020

Form: ohnb140




03-23293-aih       Doc 2375          FILED 04/22/20         ENTERED 04/23/20 00:16:18           Page 18 of 18
